OMB APPROVAL OMB Number: 3235-0570 Expires: January 31, 2017 Estimated average burden hours per response……20.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-07986 The Alger Institutional Funds (Exact name of registrant as specified in charter) 360 Park Avenue South New York, New York 10010 (Address of principal executive offices) (Zip code) Mr. Hal Liebes Fred Alger Management, Inc. 360 Park Avenue South New York, New York 10010 (Name and address of agent for service) Registrant's telephone number, including area code: 212-806-8800 Date of fiscal year end: October 31 Date of reporting period: April 30, 2017 ITEM 1. REPORT(S) TO STOCKHOLDERS. Table of Contents The Alger Institutional Funds Shareholders’ Letter 1 Fund Highlights 10 Portfolio Summary 16 Schedules of Investments 17 Statements of Assets and Liabilities 35 Statements of Operations 39 Statements of Changes in Net Assets 41 Financial Highlights 45 Notes to Financial Statements 60 Additional Information 89 Go Paperless With Alger Electronic Delivery Service Alger is pleased to provide you with the ability to access regulatory materials online. When documents such as prospectuses and annual and semi-annual reports are available, we’ll send you an e-mail notification with a convenient link that will take you directly to the fund information on our website. To sign up for this free service, simply enroll at www.icsdelivery.com/alger. Shareholders' Letter April 30, 2017 Dear Shareholders, Economic Strength Sustains Bull Market The strong bull market continued during the six-month period ended April 30, 2017, with the S&P 500 Index generating a 13.32% return. Growth stocks, broadly speaking, outperformed with the Russell 3000 Growth Index generating a 15.47% return. Small capitalization growth equities were even stronger as illustrated by the 18.48% return of the Russell 2000 Growth Index. We maintain that expectations for strengthening economic growth worldwide and improving corporate earnings have been the primary drivers of equity performance. We also believe that ongoing innovation, including medical breakthroughs and internet-based technology, is supporting equities. Yet, some commentators have attributed recent equity gains to the U.S. presidential election. Others have said it has been momentum trading. If it were either of those factors, we believe a temporary decline of equities that occurred in March following growing concerns over Washington’s ability to pass meaningful legislation would have been more severe. In regard to economic factors, consider the following: • Consumer and business confidence have risen to at or near their highest levels in more than a decade. • Wage growth is also accelerating. In December, hourly wages among private employers increased 2.9%, the highest rate since the financial crisis. Wages continued to increase during the first four months of this year. • Corporate profits, meanwhile, are strengthening. At the end of the reporting period, Wall Street analysts expected first quarter S&P 500 earnings per share (EPS) to increase 12% year over year for the first quarter of 2017—the high - est rate in five years. • The Conference Board’s Leading Economic Index has been climbing in a fairly steady manner since 2009 and hit a record high of 126.7 in March of this year. Economic Growth Extends Beyond U.S. Investor sentiment was also supported by expectations for improving economic growth abroad. Indeed, 2017 may be the first time since 2010 that all G-20 countries simultaneously experience economic growth and help strengthen corporate fundamentals. The encouraging outlook helped extend the equity rally beyond the U.S. as illustrated by the MSCI Emerging Markets Index gaining 9.03% and the MSCI ACWI ex USA Index gaining 10.61%. A perception that geopolitical risk, including elections in France, was moderating supported investor sentiment. Upward revisions for earnings for both developed and emerging markets and strengthening Purchasing Managers’ Index readings in Europe and China were also encouraging. Our view has consistently been that the economic recovery would be longer and stronger than expected, but also slower in pace due to the severity and nature of the 2008/2009 bear - 1 - market and recession. While improving economic conditions are likely to make the Federal Reserve more aggressive in its tightening, we don’t believe that monetary policy changes will derail the expansion. We note that the U.S. does not typically enter into a recession until about three years after material Fed tightening, which we maintain is just starting now. Rising equity valuations concern some investors, but growth sectors such as Information Technology and Health Care are trading in line or at a discount to their 20-year median price-to-earnings (P/E) ratios. It is also reasonable to argue that with extremely low interest rates, equity multiples should be higher than their current levels. Skepticism Versus Euphoria In the face of new market highs for equities, many commentators are calling for a market correction, with the average analyst rating for S&P 500 companies being approximately one standard deviation below the average over the past decade. If bull markets begin in despair and end in euphoria as we believe, then the equity market still has room to run, particularly given strong fundamentals. One asset class where we continue to see euphoria, however, is fixed income. Investors’ craving for fixed income exists despite the expensive valuations of bonds. Treasury bond yields are normally tightly linked to nominal GDP growth (both averaged 6.5% over the past 50 years), but current 10-year yields are more than two percentage points below next year’s estimated nominal GDP growth rate. Keep in mind that a one percentage point increase in interest rates should theoretically cause an 8% decline in the price of a 10-year bond. A historically wide disparity, meanwhile, exists between equity and bond valuations. When considering the wide disparity, two scenarios are possible: fixed income yields will rise and bond returns will be very disappointing or equity yields will fall (i.e. P/E ratios will rise) and stock returns will be strong. Under both scenarios, equities would outperform. A rotation from bonds and bond-like stocks to equities would also have implications for active investing. Over the past few years, investors have favored bond-like equities (including those with weak fundamentals) as an alternative to low-yielding fixed income securities. This behavior weighed on active managers who focus on identifying strong businesses rather than pursuing dividend quality. The fact is that rising interest rates have typically been associated with active investing outperforming passive and we believe that may be the case going forward. We are optimistic that we have seen the cyclical lows in interest rates and active investing. Navigating the Ship Forward While we think that the economic expansion can continue, we believe that a good captain does not simply look at calm waters and expect smooth sailing; rather, it is prudent to be prepared for all weather conditions. As bottom-up focused growth investors, we concentrate on building a boat or investment portfolio that we believe can sail through whatever conditions lie ahead. Instead of changing course based on which way economic winds are blowing (e.g. rotating to cyclical stocks when the economy is strong or to defensive stocks when it appears to be weakening), we focus on finding companies that can take market share and grow in both good and bad times. The best risk management we know of is to understand our companies as well or better than anyone else, feel confident in their growth under multiple scenarios, and let the strength - 2 - of their management teams and competitive advantages create value for our clients. Our research and experience shows that there are always areas of the economy that are growing, irrespective of where we are in market or economic cycles. For example, during the Global Financial Crisis that occurred from the second quarter of 2008 until the second quarter of 2011, U.S. GDP was somewhat flat, but U.S. internet advertising and e-commerce grew over 30%. Companies that exploited that growth generated strong returns. Innovation is Strong We see many areas that seem poised to grow regardless of economic conditions. They range from established growth industries such as cloud computing and the mobile internet to emerging technologies such as artificial intelligence (AI). We believe the following factors will support rapid growth of AI: • Hardware improvements. • Algorithm development. • Storage efficiency. Those factors are driving a revolution in what computers and robots can do including how they interact with us. It has long been established that technology is increasing at an ever faster rate, as popularized by Moore’s Law, but recent advances in the fundamentals that drive AI are simply astounding. For example, CPU deep learning performance has increased by 65 times in four years. These types of technological leaps are allowing computers to actually learn on their own—an AI program named Libratus, developed at Carnegie Mellon, recently beat some of the world’s best poker players. The truly incredible thing is not that it won, but that it taught itself and developed its own strategy. AI will change many industries. In health care, doctors struggle to keep up with technology given the thousands of medical studies that are published each day. Yet, in one experiment, not only did IBM’s AI supercomputer, Watson, recommend the same treatments for cancer patients as oncologists 99% of the time, but incredibly it also found additional treatment options that physicians had not identified in 30% of the cases, potentially giving patients new hope. In transportation, cars are learning to drive themselves much more safely with Google, for instance, achieving an error rate of 2 per 10,000 miles driven in 2016, a huge 75% drop from the previous year. Some AI applications are already in use. It is estimated that 35% of Amazon’s current sales are generated with its AI-curated personal recommendations. According to a UBS survey, nearly 90% of large U.S. companies have a cognitive computing project underway and 20% expect machine learning to have a business impact within a year. The huge computing power needed to drive these projects forward will be aided by services or platforms such as those from Google, Amazon, and Microsoft. Conclusion Finding areas of growth and companies that we believe will benefit from them, no matter what the environment, is our passion and expertise. Regardless of economic conditions, we believe our time-tested philosophy of focusing on Positive Dynamic Change has strong potential for producing attractive results for our clients and partners. - 3 - Portfolio Matters Alger Capital Appreciation Institutional Fund The Alger Capital Appreciation Institutional Fund returned 14.67% for the fiscal six-month period ended April 30, 2017, compared to the 15.23% return of the Russell 1000 Growth Index. During the reporting period, the largest sector weightings were Information Technology and Consumer Discretionary. The largest sector overweight was Information Technology and the largest underweight was Consumer Staples. The Information Technology and Financials sectors provided the largest contributions to relative performance, while Consumer Discretionary and Consumer Staples were among sectors that detracted from results. Amazon.com, Inc.; Alphabet, Inc. Cl. C; Microsoft Corporation; and Comcast Corporation, Cl. A were among top contributors to performance. Shares of Apple, Inc. also contributed to performance. Apple performed strongly in response to continued strong sales of the company’s iPhone. Conversely, QUALCOMM, Inc.; Molson Coors Brewing Co., Cl. B; Palo Alto Networks, Inc.; and Activision Blizzard, Inc. were among top detractors from performance. Shares of Anadarko Petroleum Corp. also detracted from results. Anadarko is an independent natural gas and oil company that engages in exploration and production. Its stock underperformed in the earlier portion of this year. The company announced encouraging quarterly results with healthy production growth and solid profitability; however, some investors were disappointed in the lack of near-term news on a proposed sale of assets in Mozambique. In addition, softening oil prices hurt the performance of energy company stocks, including shares of Anadarko. Alger Capital Appreciation Focus Fund The Alger Capital Appreciation Focus Fund returned 15.78% for the fiscal six-month period ended April 30, 2017, compared to the 15.23% return of its benchmark, the Russell 1000 Growth Index. During the reporting period, the largest sector weightings were Information Technology and Consumer Discretionary. The largest sector overweight was Information Technology and the largest underweight was Consumer Staples. The Information Technology and Financials sectors provided the largest contributions to relative performance, while Consumer Discretionary and Consumer Staples were among sectors that detracted from results. Amazon.com, Inc.; Alphabet. Inc., Cl. C; Honeywell International, Inc.; and Comcast Corporation, Cl. A. were among the most important contributors to performance. Apple, Inc. also contributed to performance. The performance of Apple shares was supported by developments identified in the Alger Capital Appreciation Institutional Fund discussion. Conversely, Molson Coors Brewing Company Cl. B; PVH Corp.; CVS Caremark Corp.; Prosetta Biosciences Inc. Series D Preferred; and DexCom, Inc. were among top detractors from results. CVS Caremark operates retail pharmacies and also serves as a third-party administrator for prescription programs offered by employers and other entities. The shares detracted from performance in response to CVS losing two large health-plan clients in the company’s retail pharmacy business. As a result, the company lowered its earnings guidance. - 4 - Alger Mid Cap Growth Institutional Fund The Alger Mid Cap Growth Institutional Fund returned 17.74% for the fiscal six-month period ended April 30, 2017, compared to the 13.59% return of the Russell Midcap Growth Index. During the reporting period, the largest portfolio sector weightings were Information Technology and Health Care. The largest sector overweight was Information Technology and the largest underweight was Consumer Discretionary. The Health Care and Information Technology sectors provided the largest contributions to relative performance, while Consumer Discretionary and Materials were among sectors that detracted from results. Tolero Pharmaceuticals Series B Convertible Preferred Stock; Tolero CDR; ARIAD Pharmaceuticals, Inc.; IDEXX Laboratories, Inc.; and Broadcom Ltd. were among top contributors to performance. Broadcom merged with Avago in early 2016 and has since become a formidable competitor in the semiconductor industry. In addition, scale benefits and synergies have enhanced the company’s profitability, which supported the performance of the company’s shares during the reporting period. Conversely, TransDigm Group Inc.; TreeHouse Foods, Inc.; Palo Alto Networks, Inc.; Advance Auto Parts, Inc.; and WisdomTree Investments, Inc. were among top detractors from performance. WisdomTree Investments creates and sells exchange traded funds (ETFs) in a variety of asset classes. Investors’ preference for passive investment strategies has enabled the company to grow its assets under management meaningfully over the last few years; however, uneven flows into the company’s products hurt the performance of WisdomTree shares during the first quarter. In addition, quarterly earnings were disappointing, in part due to expenses associated with the company increasing its number of employees. Investors also became concerned over the company’s decision to increase the portion of its compensation from cash instead of company stock. On the positive side, in the last two years, the company has been diversifying its products and distribution. Alger Small Cap Growth Institutional Fund The Alger Small Cap Growth Institutional Fund returned 20.03% for the fiscal six-month period ended April 30, 2017, compared to the 18.48% return of the Russell 2000 Growth Index. During the reporting period, the largest portfolio sector weightings were Information Technology and Health Care. The largest sector overweight was Health Care and the largest underweight was Industrials. The Health Care and Information Technology sectors provided the largest contributions to relative performance while Consumer Discretionary and Materials were among sectors that detracted from results. Tolero Pharmaceuticals Series B Convertible Preferred Stock; Cognex Corp.; TubeMogul, Inc.; Lions Gate Entertainment Corp., Cl. A; and Medidata Solutions, Inc. were among top contributors to performance. Cognex is a global market leader in machine-vision and identification systems used to automate manufacturing and logistics. Scale, reach, a continued focus on innovation, and a strong balance sheet are allowing the company to continue to grow faster than the fragmented machine vision and automated ID market by capturing share, moving into adjacencies, and acquiring competitors. The company also has attractive opportunities in smartphone manufacturer’ investments in automation, including demand for Cognex products that are being created by the Apple, Inc. “supercycle.” - 5 - Conversely, detracting from overall results on an absolute basis were Lions Gate Entertainment Corp., Cl. B; TreeHouse Foods, Inc.; U.S. Silica Holdings, Inc.; and Luminex Corp. Different holdings periods resulted in Lion’s Gate Cl. A contributing to performance and Lions Gate Class B detracting from results. Also during the reporting period, Endologix, Inc. detracted from performance. The company is developing the Nellix EndoVascular Aneurysm Sealing System, which is a minimally invasive technology that addresses abdominal aortic aneurysms. Performance of Endologix shares weakened after the FDA requested follow up data from the company’s Nellix clinical study which will delay the potential regulatory approval of the product. Essentially, Nellix is now a potential earnings catalyst for next year rather than in I thank you for putting your trust in Alger. Sincerely, Daniel C. Chung, CFA Chief Investment Officer Fred Alger Management, Inc. Investors cannot invest directly in an index. Index performance does not reflect the deduction for fees, expenses or taxes. This report and the financial statements contained herein are submitted for the general information of shareholders of the funds. This report is not authorized for distribution to prospective investors in a fund unless preceded or accompanied by an effective prospectus for the fund. Fund returns represent the fiscal six-month period return of Class I shares. The performance data quoted represent past performance, which is not an indication or guarantee of future results. Standardized performance results can be found on the following pages. The investment return and principal value of an investment in a fund will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance quoted. For performance data current to the most recent month-end, visit us at www.alger.com , or call us at (800) 992-3863. The views and opinions of the funds’ management in this report are as of the date of the Shareholders’ Letter and are subject to change at any time subsequent to this date. There is no guarantee that any of the assumptions that formed the basis for the opinions stated herein are accurate or that they will materialize. Moreover, the information forming the basis for such assumptions is from sources believed to be reliable; however, there is no guarantee that such information is accurate. Any securities mentioned, whether owned in a fund or otherwise, are considered in the context of the construction of an overall portfolio of securities and therefore reference to them should not be construed as a recommendation or offer to purchase or sell any such security. Inclusion of such securities in a fund and transactions in such securities, if any, may be for a variety of reasons, including, without limitation, in response to cash flows, inclusion in a benchmark, and risk control. The reference to a specific security should also be understood in such context and not viewed as - 6 - a statement that the security is a significant holding in a fund. Please refer to the Schedule of Investments for each fund that is included in this report for a complete list of fund holdings as of April 30, 2017. Securities mentioned in the Shareholders’ Letter, if not found in the Schedule of Investments, may have been held by the funds during the 12-month period. A Word about Risk Growth stocks tend to be more volatile than other stocks as the price of growth stocks tends to be higher in relation to their companies’ earnings and may be more sensitive to market, political and economic developments. Investing in the stock market involves gains and losses and may not be suitable for all investors. Stocks of small- and mid-sized companies are subject to greater risk than stocks of larger, more established companies owing to such factors as limited liquidity, inexperienced management, and limited financial resources. Funds that participate in leveraging, such as the Capital Appreciation Institutional Fund, are subject to the risk that the cost of borrowing money to leverage will exceed the returns for securities purchased or that the securities purchased may actually go down in value; thus, a fund’s net asset value can decrease more quickly than if the fund had not borrowed. A small investment in derivatives could have a potentially large impact on a fund’s performance. When purchasing options, a fund bears the risk that if the market value of the underlying security does not move to a level that would make exercise of the option profitable, the option will expire unexercised. When a call option written by a fund is exercised, the fund will not participate in any increase in the underlying security’s value above the exercise price. When a put option written by a fund is exercised, the fund will be required to purchase the underlying security at a price in excess of its market value. Use of options on securities indexes is subject to the risk that trading in the options may be interrupted if trading in certain securities included in the index is interrupted, the risk that price movements in a fund’s portfolio securities may not correlate precisely with movements in the level of an index, and the risk that Fred Alger Management, Inc. may not predict correctly movements in the direction of a particular market or of the stock market generally. Because certain options may require settlement in cash, a fund may be forced to liquidate portfolio securities to meet settlement obligations. For a more detailed discussion of the risks associated with these funds, please see the prospectus. Before investing, carefully consider a fund’s investment objective, risks, charges, and expenses. For a prospectus or a summary prospectus containing this and other information about The Alger Institutional Funds call us at (800) 992-3863 or visit us at www.alger.com. Read it carefully before investing. Fred Alger & Company, Incorporated, Distributor. Member NYSE Euronext, SIPC. NOT FDIC INSURED. NOT BANK GUARANTEED. MAY LOSE VALUE. Definitions: • S&P 500 index: An index of large company stocks considered representative of the U.S. stock market. • Morgan Stanley Capital International (MSCI) All Country World Index (ACWI) ex USA is an unmanaged, market capitalization-weighted index de- signed to provide a broad measure of equity market performance throughout the world, including both developing and emerging markets, but excluding - 7 - the United States. • MSCI Emerging Markets Index: A free float-adjusted market capitalization index designed to measure equity market performance in the global emerging markets. • Russell 3000 Growth Index: An index of common stocks designed to track performance of companies with greater than average growth orientation in general. • Russell 1000 Growth Index: An index of common stocks designed to track performance of large-capitalization companies with greater than average growth orientation. • Russell Midcap Growth Index: An index of common stocks designed to track performance of medium-capitalization companies with greater than average growth orientation. • Russell 2000 Growth Index: An index of common stocks designed to track performance of small-capitalization companies with greater than average growth orientation. • The Conference Board’s Leading Economic Indicator Index is based on a va- riety of economic data and is part of the Conference Board’s analytic system that seeks to signal peaks and troughs in the business cycle. • The Purchasing Managers' Index (PMI) is an indicator of the economic health of the manufacturing sector. The PMI is based on five major indi - cators: new orders, inventory levels, production, supplier deliveries and the employment environment. - 8 - FUND PERFORMANCE AS OF 3/31/17 (Unaudited) AVERAGE ANNUAL TOTAL RETURNS 1 5 10 SINCE YEAR YEARS YEARS INCEPTION Alger Capital Appreciation Class I (Inception 11/8/93) 15.10 % 12.86 % 9.50 % 11.78 % Alger Capital Appreciation Class R (Inception 1/27/03) * 14.55 % 12.32 % 8.96 % 11.22 % Alger Capital Appreciation Class Y (Inception 2/28/17) n/a n/a n/a 1.63 % Alger Capital Appreciation Class Z-2 (Inception 10/14/16) n/a n/a n/a 10.89 % Alger Capital Appreciation Focus Class A (Inception 12/31/12 ) 9.86 % n/a n/a 14.20 % Alger Capital Appreciation Focus Class C (Inception 12/31/12 ) 14.07 % n/a n/a 14.79 % Alger Capital Appreciation Focus Class I (Inception 11/8/93 ) 15.92 % 12.15 % 7.02 % 8.50 % Alger Capital Appreciation Focus Class Y (Inception 2/28/17 ) n/a n/a n/a 1.97 % Alger Capital Appreciation Focus Class Z (Inception 12/31/12 ) 16.21 % n/a n/a 16.07 % Alger Mid Cap Growth Class I (Inception 11/8/93) 17.56 % 10.98 % 5.27 % 11.54 % Alger Mid Cap Growth Class R (Inception 1/27/03) * 16.85 % 10.39 % 4.72 % 10.98 % Alger Mid Cap Growth Class Z-2 (Inception 10/14/16) n/a n/a n/a 14.17 % Alger Small Cap Growth Class I (Inception 11/8/93) 27.32 % 8.42 % 5.93 % 8.94 % Alger Small Cap Growth Class R (Inception 1/27/03) * 26.65 % 7.88 % 5.41 % 8.41 % Alger Small Cap Growth Class Z-2 (Inception 8/1/16) n/a n/a n/a 14.66 % The performance data quoted represents past performance, which is not an indication or a guarantee of future results. The Fund’s average annual total returns include changes in share price and reinvestment of dividends and capital gains. * Since inception performance is calculated from 11/08/93. Performance figures prior to 1/27/03, inception of Class R shares, are those of the Fund's Class I Shares. The performance figures prior to 1/27/03 have been reduced to reflect the higher operating expenses of Class R shares. - 9 - ALGER CAPITAL APPRECIATION INSTITUTIONAL FUND Fund Highlights Through April 30, 2017 (Unaudited) The chart above illustrates the change in value of a hypothetical $10,000 investment made in the Alger Capital Appreciation Institutional Fund Class I shares and the Russell 1000 Growth Index (an unmanaged index of common stocks) for the ten years ended April 30, 2017. Figures for the Alger Capital Appreciation Institutional Fund Class I shares and the Russell 1000 Growth Index include reinvestment of dividends. Performance for the Alger Capital Appreciation Institutional Fund Class R, Class Y and Class Z-2 shares may vary from the results shown above due to differences in expenses the class bears. Investors cannot invest directly in any index. Index performance does not reflect deduction for fees, expenses, or taxes. PERFORMANCE COMPARISON AS OF 4/30/17 AVERAGE ANNUAL TOTAL RETURNS Since 1 YEAR 5 YEARS 10 YEARS 11/8/1993 Class I (Inception 11/8/93) 19.51 % 13.64 % 9.37 % 11.86 % Class R (Inception 1/27/03) * 18.95 % 13.09 % 8.83 % 11.30 % Russell 1000 Growth Index 19.50 % 13.87 % 8.88 % 8.95 % Since 1 YEAR 5 YEARS 10 YEARS 2/28/2017 Class Y (Inception 2/28/17) n/a n/a n/a 4.33 % Russell 1000 Growth Index n/a n/a n/a 3.47 % - 10 - ALGER CAPITAL APPRECIATION INSTITUTIONAL FUND Fund Highlights Through April 30, 2017 (Unaudited) (Continued) Since 1 YEAR 5 YEARS 10 YEARS 10/14/2016 Class Z-2 (Inception 10/14/16) n/a n/a n/a 13.87 % Russell 1000 Growth Index n/a n/a n/a 14.56 % The performance data quoted represents past performance, which is not an indication or a guarantee of future results. The Fund’s average annual total returns include changes in share price and reinvestment of dividends and capital gains. The chart and table above do not reflect the deduction of taxes that a shareholder would have paid on Fund distributions or on the redemption of Fund shares. Investment return and principal will fluctuate and the Fund’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance quoted. For updated performance, visit us at www.alger.com or call us at (800) 992-3863. * Since inception performance is calculated from 11/08/93. Performance figures prior to 1/27/03, inception of Class R shares, are those of the Fund's Class I Shares. The performance figures prior to 1/27/03 have been reduced to reflect the higher operating expenses of Class R shares. - 11 - ALGER CAPITAL APPRECIATION FOCUS FUND Fund Highlights Through April 30, 2017 (Unaudited) The chart above illustrates the change in value of a hypothetical $10,000 investment made in the Alger Capital Appreciation Focus Fund Class I shares and the Russell 1000 Growth Index (an unmanaged index of common stocks) for the ten years ended April 30, 2017. Beginning December 31, 2012 Alger Capital Appreciation Focus Fund changed its investment strategy to invest a substantial portion of its assets in a small number of issuers. The figures for the Alger Capital Appreciation Focus Fund Class I shares and the Russell 1000 Growth Index include reinvestment of dividends. Performance for the Alger Capital Appreciation Focus Fund Class A, Class C, Class Y and Class Z shares may vary from the results shown above due to differences in expenses the class bears. Investors cannot invest directly in any index. Index performance does not reflect deduction for fees, expenses, or taxes. - 12 - ALGER CAPITAL APPRECIATION FOCUS FUND Fund Highlights Through April 30, 2017 (Unaudited) (Continued) PERFORMANCE COMPARISON AS OF 4/30/17 AVERAGE ANNUAL TOTAL RETURNS Since 1 YEAR 5 YEARS 10 YEARS 11/8/1993 Class I (Inception 11/8/93) 21.45 % 13.12 % 6.95 % 8.60 % Russell 1000 Growth Index 19.50 % 13.87 % 8.88 % 8.95 % Since 1 YEAR 5 YEARS 10 YEARS 12/31/2012 Class A (Inception 12/31/12) 15.11 % n/a n/a 14.66 % Class C (Inception 12/31/12) 19.52 % n/a n/a 15.22 % Class Z (Inception 12/31/12) 21.74 % n/a n/a 16.51 % Russell 1000 Growth Index 19.50 % n/a n/a 16.01 % Since 1 YEAR 5 YEARS 10 YEARS 2/28/2017 Class Y (Inception 2/28/17) n/a n/a n/a 4.91 % Russell 1000 Growth Index n/a n/a n/a 3.47 % The performance data quoted represents past performance, which is not an indication or a guarantee of future results. The Fund’s average annual total returns include changes in share price and reinvestment of dividends and capital gains. The chart and table above do not reflect the deduction of taxes that a shareholder would have paid on Fund distributions or on the redemption of Fund shares. Investment return and principal will fluctuate and the Fund’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance quoted. For updated performance, visit us at www.alger.com or call us at (800) 992-3863. - 13 - ALGER MID CAP GROWTH INSTITUTIONAL FUND Fund Highlights Through April 30, 2017 (Unaudited) The chart above illustrates the change in value of a hypothetical $10,000 investment made in the Alger Mid Cap Growth Institutional Fund Class I shares and the Russell Midcap Growth Index (an unmanaged index of common stocks) for the ten years ended April 30, 2017. Figures for the Alger Mid Cap Growth Institutional Fund Class I shares and the Russell Midcap Growth Index include reinvestment of dividends. Performance for the Alger Mid Cap Growth Institutional Fund Class R and Class Z-2 shares may vary from the results shown above due to differences in expenses the class bears. Investors cannot invest directly in any index. Index performance does not reflect deduction for fees, expenses, or taxes. PERFORMANCE COMPARISON AS OF 4/30/17 AVERAGE ANNUAL TOTAL RETURNS Since 1 YEAR 5 YEARS 10 YEARS 11/8/1993 Class I (Inception 11/8/93) 20.13 % 11.11 % 5.04 % 11.57 % Class R (Inception 1/27/03) * 19.36 % 10.51 % 4.49 % 11.01 % Russell Midcap Growth Index 15.83 % 12.28 % 7.83 % 9.40 % Since 1 YEAR 5 YEARS 10 YEARS 10/14/2016 Class Z-2 (Inception 10/14/16) n/a n/a n/a 15.95 % Russell Midcap Growth Index n/a n/a n/a 12.32 % The performance data quoted represents past performance, which is not an indication or a guarantee of future results. The Fund’s average annual total returns include changes in share price and reinvestment of dividends and capital gains. The chart and table above do not reflect the deduction of taxes that a shareholder would have paid on Fund distributions or on the redemption of Fund shares. Investment return and principal will fluctuate and the Fund’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance quoted. For updated performance, visit us at www.alger.com or call us at (800) 992-3863. * Since inception performance is calculated from 11/08/93. Performance figures prior to 1/27/03, inception of Class R shares, are those of the Fund's Class I Shares. The performance figures prior to 1/27/03 have been reduced to reflect the higher operating expenses of Class R shares. - 14 - ALGER SMALL CAP GROWTH INSTITUTIONAL FUND Fund Highlights Through April 30, 2017 (Unaudited) The chart above illustrates the change in value of a hypothetical $10,000 investment made in the Alger Small Cap Growth Institutional Fund Class I shares and the Russell 2000 Growth Index (an unmanaged index of common stocks) for the ten years ended April 30, 2017. The figures for the Alger Small Cap Growth Institutional Fund Class I shares and the Russell 2000 Growth Index include reinvestment of dividends. Performance for the Alger Small Cap Growth Institutional Fund Class R and Class Z-2 shares may vary from the results shown above due to differences in expenses the class bears. Investors cannot invest directly in any index. Index performance does not reflect deduction for fees, expenses, or taxes. PERFORMANCE COMPARISON AS OF 4/30/17 AVERAGE ANNUAL TOTAL RETURNS Since 1 YEAR 5 YEARS 10 YEARS 11/8/1993 Class I (Inception 11/8/93) 27.69 % 8.83 % 5.76 % 8.96 % Class R (Inception 1/27/03) * 26.97 % 8.28 % 5.24 % 8.43 % Russell 2000 Growth Index 24.06 % 12.89 % 7.97 % 7.31 % 1 YEAR 5 YEARS 10 YEARS Since 8/1/2016 Class Z-2 (Inception 8/1/16) n/a n/a n/a 16.22 % Russell 2000 Growth Index n/a n/a n/a 13.63 % The performance data quoted represents past performance, which is not an indication or a guarantee of future results. The Fund’s average annual total returns include changes in share price and reinvestment of dividends and capital gains. The chart and table above do not reflect the deduction of taxes that a shareholder would have paid on Fund distributions or on the redemption of Fund shares. Investment return and principal will fluctuate and the Fund’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance quoted. For updated performance, visit us at www.alger.com or call us at (800) 992-3863. * Since inception performance is calculated from 11/08/93. Performance figures prior to 1/27/03, inception of Class R shares, are those of the Fund's Class I Shares. The performance figures prior to 1/27/03 have been reduced to reflect the higher operating expenses of Class R shares. - 15 - PORTFOLIO SUMMARY† April 30, 2017 (Unaudited) Alger Capital Appreciation Institutional Alger Capital Alger Mid Cap Growth Alger Small Cap Growth SECTORS Fund Appreciation Focus Fund Institutional Fund Institutional Fund Consumer Discretionary 20.1 % 18.7 % 16.0 % 6.6 % Consumer Staples 3.3 2.5 3.6 1.8 Energy 1.9 2.0 1.4 2.0 Financials 4.9 6.6 6.7 5.3 Health Care 14.7 10.9 20.6 36.8 Industrials 6.6 4.5 12.3 8.1 Information Technology 43.1 48.3 26.7 35.2 Materials 1.9 0.9 4.5 2.5 Real Estate 1.7 1.0 3.4 1.0 Telecommunication Services 1.3 0.0 0.0 0.0 Short-Term Investments and Net Other Assets 0.5 4.6 4.8 0.7 % † Based on net assets for each Fund. - 16 - THE ALGER INSTITUTIONAL FUNDS | ALGER CAPITAL APPRECIATION INSTITUTIONAL FUND Schedule of Investments (Unaudited) April 30, 2017 COMMON STOCKS—96.4% SHARES VALUE AEROSPACE & DEFENSE—0.3% General Dynamics Corp. 51,958 $ 10,068,941 ALTERNATIVE CARRIERS—0.6% Level 3 Communications, Inc.* 308,151 APPAREL ACCESSORIES & LUXURY GOODS—0.6% PVH Corp. 192,975 APPAREL RETAIL—0.3% The TJX Cos., Inc. 130,328 APPLICATION SOFTWARE—4.0% Adobe Systems, Inc.* 283,855 37,962,768 Autodesk, Inc.* 403,110 36,308,118 salesforce.com, Inc.* 700,538 60,330,332 AUTO PARTS & EQUIPMENT—0.9% Delphi Automotive PLC. 355,859 AUTOMOTIVE RETAIL—0.0% Carvana Co.* 141,678 BIOTECHNOLOGY—5.0% ACADIA Pharmaceuticals, Inc.* 311,630 10,698,258 Alexion Pharmaceuticals, Inc.* 80,015 10,224,317 BioMarin Pharmaceutical, Inc.* 194,780 18,667,715 Celgene Corp.* 538,942 66,855,755 Incyte Corp.* 207,307 25,764,114 TESARO, Inc.* 43,861 6,473,445 Vertex Pharmaceuticals, Inc.* 220,854 26,127,028 BREWERS—0.9% Molson Coors Brewing Co., Cl. B 320,092 BROADCASTING—1.7% CBS Corp., Cl. B 861,290 BUILDING PRODUCTS—0.3% Johnson Controls International PLC. 267,425 CABLE & SATELLITE—3.2% Charter Communications, Inc., Cl. A* 60,845 21,001,260 Comcast Corporation, Cl. A 2,216,130 86,850,135 CONSTRUCTION MATERIALS—0.3% Vulcan Materials Co. 86,244 DATA PROCESSING & OUTSOURCED SERVICES—3.9% Visa, Inc., Cl. A 1,436,422 DIVERSIFIED BANKS—0.5% JPMorgan Chase & Co. 207,199 ELECTRICAL COMPONENTS & EQUIPMENT—0.5% Rockwell Automation, Inc. 95,605 FERTILIZERS & AGRICULTURAL CHEMICALS—0.5% Monsanto Co. 146,554 FINANCIAL EXCHANGES & DATA—1.7% IntercontinentalExchange Group, Inc. 647,969 39,007,734 - 17 - THE ALGER INSTITUTIONAL FUNDS | ALGER CAPITAL APPRECIATION INSTITUTIONAL FUND Schedule of Investments (Unaudited) (Continued) April 30, 2017 COMMON STOCKS—(CONT.) SHARES VALUE FINANCIAL EXCHANGES & DATA—(CONT.) S&P Global, Inc. 128,127 $ 17,193,362 FOOTWEAR—0.4% NIKE, Inc., Cl. B 240,939 HEALTH CARE EQUIPMENT—3.2% Boston Scientific Corp.* 586,147 15,462,558 Danaher Corp. 289,053 24,086,787 DexCom, Inc.* 223,252 17,404,726 Edwards Lifesciences Corp.* 221,227 24,261,965 Medtronic PLC. 309,780 25,739,620 HEALTH CARE SERVICES—0.2% Envision Healthcare Corp.* 94,780 HOME ENTERTAINMENT SOFTWARE—0.9% Electronic Arts, Inc.* 310,223 HOME IMPROVEMENT RETAIL—1.8% The Home Depot, Inc. 373,555 HOTELS RESORTS & CRUISE LINES—0.3% Marriott International, Inc., Cl. A 122,039 HOUSEWARES & SPECIALTIES—0.8% Newell Brands, Inc. 575,491 HYPERMARKETS & SUPER CENTERS—0.5% Costco Wholesale Corp. 96,823 INDUSTRIAL CONGLOMERATES—3.2% Honeywell International, Inc. 808,713 INDUSTRIAL GASES—0.8% Air Products & Chemicals, Inc. 181,389 INDUSTRIAL MACHINERY—0.5% Stanley Black & Decker, Inc. 118,826 INTERNET RETAIL—7.0% Amazon.com, Inc.* 228,888 211,719,111 NetFlix, Inc.* 131,827 20,064,070 INTERNET SOFTWARE & SERVICES—13.4% Alibaba Group Holding Ltd.#* 419,596 48,463,338 Alphabet, Inc., Cl. C* 214,235 194,088,341 eBay, Inc.* 202,681 6,771,572 Facebook, Inc., Cl. A* 1,103,728 165,835,132 Match Group, Inc.* 217,241 4,047,200 Palantir Technologies, Inc., Cl. A* ,@ 239,030 1,453,302 Yahoo! Inc.* 556,446 26,826,262 INVESTMENT BANKING & BROKERAGE—0.8% Morgan Stanley 583,566 IT CONSULTING & OTHER SERVICES—0.7% Cognizant Technology Solutions Corp., Cl. A* 367,380 - 18 - THE ALGER INSTITUTIONAL FUNDS | ALGER CAPITAL APPRECIATION INSTITUTIONAL FUND Schedule of Investments (Unaudited) (Continued) April 30, 2017 COMMON STOCKS—(CONT.) SHARES VALUE LIFE SCIENCES TOOLS & SERVICES—0.5% Illumina, Inc.* 91,597 $ 16,932,621 MANAGED HEALTH CARE—4.3% Aetna, Inc. 330,665 44,662,921 Humana, Inc. 80,365 17,839,423 UnitedHealth Group, Inc. 469,544 82,113,855 MOVIES & ENTERTAINMENT—2.0% The Walt Disney Co. 412,444 47,678,526 Time Warner, Inc. 194,847 19,342,462 OIL & GAS EQUIPMENT & SERVICES—0.5% Halliburton Company 347,628 OIL & GAS EXPLORATION & PRODUCTION—1.4% Anadarko Petroleum Corp. 575,569 32,818,944 Pioneer Natural Resources Co. 69,806 12,075,740 OTHER DIVERSIFIED FINANCIAL SERVICES—0.9% Bank of America Corp. 1,275,398 PHARMACEUTICALS—1.3% Allergan PLC. 121,224 29,561,684 Bristol-Myers Squibb Co. 267,296 14,981,941 RAILROADS—0.8% Union Pacific Corp. 231,776 RESTAURANTS—1.1% McDonald's Corp. 116,879 16,354,879 Starbucks Corp. 354,322 21,280,579 SEMICONDUCTOR EQUIPMENT—0.5% Applied Materials, Inc. 416,367 SEMICONDUCTORS—4.8% Broadcom Ltd. 332,559 73,432,353 Microchip Technology, Inc. 463,041 34,996,639 Micron Technology, Inc.* 1,049,514 29,040,052 Microsemi Corp.* 348,963 16,380,323 NVIDIA Corp. 49,029 5,113,725 SOFT DRINKS—0.7% PepsiCo, Inc. 216,468 SPECIALTY CHEMICALS—0.3% The Sherwin-Williams Co. 24,691 SYSTEMS SOFTWARE—7.1% Choicestream, Inc.* ,@,(a) 124,658 – Microsoft Corp. 2,811,649 192,485,490 Red Hat, Inc.* 178,208 15,696,561 ServiceNow, Inc.* 306,431 28,951,601 - 19 - THE ALGER INSTITUTIONAL FUNDS | ALGER CAPITAL APPRECIATION INSTITUTIONAL FUND Schedule of Investments (Unaudited) (Continued) April 30, 2017 COMMON STOCKS—(CONT.) SHARES VALUE TECHNOLOGY HARDWARE STORAGE & PERIPHERALS—7.6% Apple, Inc. 1,506,859 $ 216,460,295 Western Digital Corp. 427,254 38,055,514 TOBACCO—1.2% Philip Morris International, Inc. 352,221 TRADING COMPANIES & DISTRIBUTORS—1.0% HD Supply Holdings, Inc.* 609,802 24,575,020 United Rentals, Inc.* 81,348 8,920,622 WIRELESS TELECOMMUNICATION SERVICES—0.7% T-Mobile US, Inc.* 334,130 TOTAL COMMON STOCKS (Cost $2,491,882,697) PREFERRED STOCKS—0.4% SHARES VALUE INTERNET SOFTWARE & SERVICES—0.2% Palantir Technologies, Inc., Cl. B* ,@ 974,841 5,927,033 Palantir Technologies, Inc., Cl. D* ,@ 127,007 772,203 PHARMACEUTICALS—0.2% Intarcia Therapeutics, Inc., Series DD* ,@ 111,655 SYSTEMS SOFTWARE—0.0% Choicestream, Inc., Cl. A* ,@,(a) 1,074,935 – Choicestream, Inc., Cl. B* ,@,(a) 2,500,538 – – TOTAL PREFERRED STOCKS (Cost $13,252,335) WARRANTS—0.0% SHARES VALUE SYSTEMS SOFTWARE—0.0% Choicestream, Inc., 6/22/26* @,(a) 574,662 – (Cost $574,087) – MASTER LIMITED PARTNERSHIP—1.0% SHARES VALUE ASSET MANAGEMENT & CUSTODY BANKS—1.0% The Blackstone Group LP. 1,043,306 (Cost $29,617,983) REAL ESTATE INVESTMENT TRUST—1.7% SHARES VALUE SPECIALIZED—1.7% Crown Castle International Corp. 340,742 32,234,193 Equinix, Inc. 61,113 25,526,900 TOTAL REAL ESTATE INVESTMENT TRUST (Cost $53,476,937) - 20 - THE ALGER INSTITUTIONAL FUNDS | ALGER CAPITAL APPRECIATION INSTITUTIONAL FUND Schedule of Investments (Unaudited) (Continued) April 30, 2017 PRINCIPAL CORPORATE BONDS—0.0% AMOUNT VALUE SYSTEMS SOFTWARE—0.0% Choicestream, Inc., 11.00%, 8/05/18 @,(a) 574,662 $ – (Cost $575) – Total Investments (Cost $2,588,804,614) (b) 99.5 % Other Assets in Excess of Liabilities 0.5 % NET ASSETS 100.0 % $ # American Depositary Receipts. (a) Deemed an affiliate of the Alger fund complex during the year for purposes of Section 2(a )( 3) of the Investment Company Act of 1940. See Affiliated Securities in Notes to Financial Statements. (b) At April 30, 2017, the net unrealized appreciation on investments, based on cost for federal income tax purposes of $2,638,574,490, amounted to $673,924,878 which consisted of aggregate gross unrealized appreciation of $732,367,529 and aggregate gross unrealized depreciation of $58,442,651. * Non-income producing security. @ Restricted security - Investment in security not registered under the Securities Act of 1933. The investment is deemed to not be liquid and may be sold only to qualified buyers. % of net assets % of net assets Acquisition (Acquisition Market as of Security Date(s) Cost Date) Value 4/30/2017 Choicestream, Inc. 03/14/14 $ % $ 0 % Choicestream, Inc., 11.00%, 8/05/18 08/04/16 % 0 % Choicestream, Inc., 6/22/26 08/04/16 % 0 % Choicestream, Inc., Cl. A 12/17/13 % 0 % Choicestream, Inc., Cl. B 07/10/14 % 0 % Intarcia Therapeutics, Inc., Series DD 03/27/14 % % Palantir Technologies, Inc., Cl. A 10/07/14 % % Palantir Technologies, Inc., Cl. B 10/07/14 % % Palantir Technologies, Inc., Cl. D 10/14/14 % % Total $ 14,496,775 0.43 % See Notes to Financial Statements. - 21 - THE ALGER INSTITUTIONAL FUNDS |ALGER CAPITAL APPRECIATION FOCUS FUND Schedule of Investments (Unaudited) April 30, 2017 COMMON STOCKS—92.5% SHARES VALUE APPAREL ACCESSORIES & LUXURY GOODS—0.7% PVH Corp. 7,272 $ APPLICATION SOFTWARE—5.3% Adobe Systems, Inc.* 10,501 1,404,404 Autodesk, Inc.* 22,757 2,049,723 salesforce.com, Inc.* 26,847 2,312,063 AUTO PARTS & EQUIPMENT—0.9% Delphi Automotive PLC. 12,744 BIOTECHNOLOGY—4.6% BioMarin Pharmaceutical, Inc.* 6,536 626,410 Celgene Corp.* 21,368 2,650,701 Incyte Corp.* 6,347 788,805 Vertex Pharmaceuticals, Inc.* 8,258 976,921 BREWERS—0.6% Molson Coors Brewing Co., Cl. B 6,849 BROADCASTING—4.0% CBS Corp., Cl. B 66,208 CABLE & SATELLITE—3.1% Comcast Corporation, Cl. A 86,771 DATA PROCESSING & OUTSOURCED SERVICES—5.9% Visa, Inc., Cl. A 47,257 4,310,783 WNS Holdings Ltd.#* 65,597 2,100,416 FINANCIAL EXCHANGES & DATA—2.5% IntercontinentalExchange Group, Inc. 45,584 FOOD DISTRIBUTORS—0.7% Performance Food Group Co.* 30,460 HOME ENTERTAINMENT SOFTWARE—1.2% Electronic Arts, Inc.* 14,108 HOME IMPROVEMENT RETAIL—1.8% The Home Depot, Inc. 12,317 HOTELS RESORTS & CRUISE LINES—1.0% Norwegian Cruise Line Holdings Ltd.* 19,898 HOUSEWARES & SPECIALTIES—0.9% Newell Brands, Inc. 21,355 INDUSTRIAL CONGLOMERATES—3.7% Honeywell International, Inc. 31,224 INDUSTRIAL GASES—0.9% Air Products & Chemicals, Inc. 7,022 INTERNET RETAIL—6.3% Amazon.com, Inc.* 7,427 INTERNET SOFTWARE & SERVICES—12.8% Alibaba Group Holding Ltd.#* 20,521 2,370,176 Alphabet, Inc., Cl. C* 6,967 6,311,823 Facebook, Inc., Cl. A* 35,332 5,308,633 - 22 - THE ALGER INSTITUTIONAL FUNDS | ALGER CAPITAL APPRECIATION FOCUS FUND Schedule of Investments (Unaudited) April 30, 2017 (Continued) COMMON STOCKS—(CONT.) SHARES VALUE INVESTMENT BANKING & BROKERAGE—1.0% Morgan Stanley 25,009 $ IT CONSULTING & OTHER SERVICES—0.5% Cognizant Technology Solutions Corp., Cl. A* 9,406 MANAGED HEALTH CARE—5.0% Aetna, Inc. 17,579 2,374,396 UnitedHealth Group, Inc. 17,683 3,092,403 OIL & GAS EQUIPMENT & SERVICES—0.4% Halliburton Company 9,199 OIL & GAS EXPLORATION & PRODUCTION—1.6% Anadarko Petroleum Corp. 30,084 OTHER DIVERSIFIED FINANCIAL SERVICES—1.5% Bank of America Corp. 68,965 PHARMACEUTICALS—1.0% Allergan PLC. 4,327 SEMICONDUCTORS—7.8% Broadcom Ltd. 12,309 2,717,950 Cavium Networks, Inc.* 12,233 842,242 Microchip Technology, Inc. 44,835 3,388,629 Micron Technology, Inc.* 35,622 985,661 Microsemi Corp.* 11,419 536,008 SYSTEMS SOFTWARE—6.7% Microsoft Corp. 90,715 6,210,349 ServiceNow, Inc.* 11,795 1,114,392 TECHNOLOGY HARDWARE STORAGE & PERIPHERALS—8.1% Apple, Inc. 49,709 7,140,698 Western Digital Corp. 18,748 1,669,884 TOBACCO—1.2% Philip Morris International, Inc. 11,446 TRADING COMPANIES & DISTRIBUTORS—0.8% HD Supply Holdings, Inc.* 22,965 TOTAL COMMON STOCKS (Cost $85,367,684) PREFERRED STOCKS—0.3% SHARES VALUE BIOTECHNOLOGY—0.3% Prosetta Biosciences, Inc., Series D* ,@,(a) 76,825 (Cost $345,713) MASTER LIMITED PARTNERSHIP—1.6% SHARES VALUE ASSET MANAGEMENT & CUSTODY BANKS—1.6% The Blackstone Group LP. 57,178 (Cost $1,536,663) - 23 - THE ALGER INSTITUTIONAL FUNDS | ALGER CAPITAL APPRECIATION FOCUS FUND Schedule of Investments (Unaudited) April 30, 2017 (Continued) REAL ESTATE INVESTMENT TRUST—1.0% SHARES VALUE SPECIALIZED—1.0% Crown Castle International Corp. 11,741 $ (Cost $1,036,382) Total Investments (Cost $88,286,442) (b) 95.4 % Other Assets in Excess of Liabilities 4.6 % NET ASSETS 100.0 % $ # American Depositary Receipts. (a) Deemed an affiliate of the Alger fund complex during the year for purposes of Section 2(a )( 3) of the Investment Company Act of 1940. See Affiliated Securities in Notes to Financial Statements. (b) At April 30, 2017, the net unrealized appreciation on investments, based on cost for federal income tax purposes of $90,487,605, amounted to $13,607,422 which consisted of aggregate gross unrealized appreciation of $15,928,962 and aggregate gross unrealized depreciation of $2,321,540. * Non-income producing security. @ Restricted security - Investment in security not registered under the Securities Act of 1933. The investment is deemed to not be liquid and may be sold only to qualified buyers. % of net assets % of net assets Acquisition (Acquisition Market as of Security Date(s) Cost Date) Value 4/30/2017 Prosetta Biosciences, Inc., Series D 02/06/15 $ % $ % Total $ 259,668 0.24 % See Notes to Financial Statements. - 24 - THE ALGER INSTITUTIONAL FUNDS | ALGER MID CAP GROWTH INSTITUTIONAL FUND Schedule of Investments (Unaudited) April 30, 2017 COMMON STOCKS—89.3% SHARES VALUE AEROSPACE & DEFENSE—0.7% Hexcel Corp. 13,397 $ APPAREL ACCESSORIES & LUXURY GOODS—1.5% Canada Goose Holdings, Inc.* 4,123 69,390 Lululemon Athletica, Inc.* 7,732 402,064 PVH Corp. 10,483 1,059,098 APPAREL RETAIL—1.8% Burlington Stores, Inc.* 6,291 622,306 Ross Stores, Inc. 18,183 1,181,895 APPLICATION SOFTWARE—2.6% Autodesk, Inc.* 17,484 1,574,784 Mobileye NV* 16,375 1,013,940 ASSET MANAGEMENT & CUSTODY BANKS—1.0% WisdomTree Investments, Inc. 120,912 AUTO PARTS & EQUIPMENT—1.5% Delphi Automotive PLC. 10,135 814,854 WABCO Holdings, Inc.* 5,851 695,508 AUTOMOTIVE RETAIL—0.7% Advance Auto Parts, Inc. 4,638 659,245 Carvana Co.* 4,255 47,231 BIOTECHNOLOGY—7.7% ACADIA Pharmaceuticals, Inc.* 6,928 237,838 Alexion Pharmaceuticals, Inc.* 6,658 850,759 BioMarin Pharmaceutical, Inc.* 8,984 861,026 Bluebird Bio, Inc.* 7,863 699,414 Clovis Oncology, Inc.* 13,131 760,154 Exact Sciences Corp.* 4,195 125,892 Incyte Corp.* 10,486 1,303,200 Neurocrine Biosciences, Inc.* 2,790 148,986 Sarepta Therapeutics, Inc.* 10,451 378,953 Spark Therapeutics, Inc.* 8,236 477,441 TESARO, Inc.* 6,335 934,983 Vertex Pharmaceuticals, Inc.* 7,240 856,492 BROADCASTING—1.5% CBS Corp., Cl. B 11,417 759,915 Nexstar Media Group, Inc. 10,047 693,243 BUILDING PRODUCTS—2.0% Fortune Brands Home & Security, Inc. 19,517 1,244,014 Johnson Controls International PLC. 17,486 726,893 COMMUNICATIONS EQUIPMENT—0.5% Ciena Corp.* 21,071 - 25 - THE ALGER INSTITUTIONAL FUNDS | ALGER MID CAP GROWTH INSTITUTIONAL FUND Schedule of Investments (Unaudited) April 30, 2017 (Continued) COMMON STOCKS—(CONT.) SHARES VALUE CONSTRUCTION & FARM MACHINERY & HEAVY TRUCKS—1.2% Allison Transmission Holdings, Inc. 30,741 $ CONSTRUCTION MATERIALS—0.9% Vulcan Materials Co. 7,334 CONSUMER FINANCE—0.4% LendingClub Corp.* 75,306 DATA PROCESSING & OUTSOURCED SERVICES—4.0% Fiserv, Inc.* 14,030 1,671,534 FleetCor Technologies, Inc.* 3,905 551,152 Total System Services, Inc. 8,192 469,483 WNS Holdings Ltd.#* 40,405 1,293,768 DIVERSIFIED CHEMICALS—0.5% FMC Corporation 7,349 ELECTRICAL COMPONENTS & EQUIPMENT—2.3% AMETEK, Inc. 18,073 1,033,776 Rockwell Automation, Inc. 7,733 1,216,787 ELECTRONIC COMPONENTS—0.8% Universal Display Corp. 8,758 FINANCIAL EXCHANGES & DATA—3.1% IntercontinentalExchange Group, Inc. 16,957 1,020,811 MarketAxess Holdings, Inc. 5,228 1,006,495 S&P Global, Inc. 7,842 1,052,318 FOOD DISTRIBUTORS—1.3% Performance Food Group Co.* 52,188 GENERAL MERCHANDISE STORES—1.0% Dollar Tree, Inc.* 11,755 HEALTH CARE EQUIPMENT—5.7% ABIOMED, Inc.* 9,317 1,214,191 DexCom, Inc.* 11,226 875,179 Edwards Lifesciences Corp.* 9,788 1,073,450 IDEXX Laboratories, Inc.* 7,956 1,334,460 Masimo Corp.* 11,007 1,130,859 HEALTH CARE SUPPLIES—0.5% Align Technology, Inc.* 3,317 HEALTH CARE TECHNOLOGY—1.6% Agilent Technologies, Inc. 8,257 454,548 Medidata Solutions, Inc.* 17,840 1,167,271 HOME ENTERTAINMENT SOFTWARE—1.7% Electronic Arts, Inc.* 17,458 HOME FURNISHINGS—0.4% Mohawk Industries, Inc.* 1,723 HOTELS RESORTS & CRUISE LINES—2.2% Marriott International, Inc., Cl. A 14,408 1,360,404 - 26 - THE ALGER INSTITUTIONAL FUNDS | ALGER MID CAP GROWTH INSTITUTIONAL FUND Schedule of Investments (Unaudited) April 30, 2017 (Continued) COMMON STOCKS—(CONT.) SHARES VALUE HOTELS RESORTS & CRUISE LINES—(CONT.) Norwegian Cruise Line Holdings Ltd.* 14,711 $ 793,364 HOUSEHOLD PRODUCTS—1.0% Church & Dwight Co., Inc. 19,879 HOUSEWARES & SPECIALTIES—1.8% Newell Brands, Inc. 36,323 INDUSTRIAL GASES—1.0% Air Products & Chemicals, Inc. 6,732 INDUSTRIAL MACHINERY—1.3% Fortive Corp. 10,078 637,534 Stanley Black & Decker, Inc. 4,531 616,896 INTERNET SOFTWARE & SERVICES—1.9% LogMeIn, Inc. 4,840 546,920 Match Group, Inc.* 53,243 991,917 Palantir Technologies, Inc., Cl. A* ,@ 12,426 75,550 Q2 Holdings, Inc.* 6,544 249,654 IT CONSULTING & OTHER SERVICES—2.9% EPAM Systems, Inc.* 11,853 912,681 Gartner, Inc.* 8,468 966,114 InterXion Holding NV* 24,924 1,038,334 LEISURE FACILITIES—1.2% Vail Resorts, Inc. 6,104 LEISURE PRODUCTS—0.3% Coach, Inc. 8,057 LIFE SCIENCES TOOLS & SERVICES—1.2% Illumina, Inc.* 6,353 MANAGED HEALTH CARE—0.4% WellCare Health Plans, Inc.* 2,504 METAL & GLASS CONTAINERS—1.3% Ball Corp. 16,173 MOVIES & ENTERTAINMENT—1.5% Viacom, Inc., Cl. B 35,232 OIL & GAS EXPLORATION & PRODUCTION—1.4% Encana Corp. 43,785 468,500 Parsley Energy, Inc., Cl. A* 10,831 322,655 Pioneer Natural Resources Co. 3,262 564,293 PACKAGED FOODS & MEATS—1.3% Conagra Brands, Inc. 15,944 618,308 Pinnacle Foods, Inc. 10,994 639,301 PHARMACEUTICALS—1.6% Aerie Pharmaceuticals, Inc.* 18,993 836,642 Zoetis, Inc. 14,041 787,840 - 27 - THE ALGER INSTITUTIONAL FUNDS | ALGER MID CAP GROWTH INSTITUTIONAL FUND Schedule of Investments (Unaudited) April 30, 2017 (Continued) COMMON STOCKS—(CONT.) SHARES VALUE REGIONAL BANKS—1.9% Citizens Financial Group, Inc. 18,409 $ 675,794 Regions Financial Corp. 86,858 1,194,298 RESEARCH & CONSULTING SERVICES—0.9% Verisk Analytics, Inc., Cl. A* 10,769 SEMICONDUCTOR EQUIPMENT—1.4% Lam Research Corp. 9,858 SEMICONDUCTORS—5.3% Broadcom Ltd. 7,775 1,716,798 Cavium Networks, Inc.* 13,195 908,476 Microchip Technology, Inc. 5,591 422,568 Microsemi Corp.* 8,368 392,794 NVIDIA Corp. 12,274 1,280,178 Skyworks Solutions, Inc. 5,580 556,549 SPECIALIZED CONSUMER SERVICES—0.6% Sotheby's* 12,754 SPECIALTY CHEMICALS—0.8% WR Grace & Co. 12,043 SPECIALTY STORES—0.7% Ulta Beauty, Inc.* 2,508 SYSTEMS SOFTWARE—3.8% Choicestream, Inc.* ,@,(a) 8,930 – Proofpoint, Inc.* 11,976 902,631 Red Hat, Inc.* 14,939 1,315,827 ServiceNow, Inc.* 16,013 1,512,908 TECHNOLOGY HARDWARE STORAGE & PERIPHERALS—1.5% Western Digital Corp. 16,667 TRADING COMPANIES & DISTRIBUTORS—2.8% Fastenal Co. 18,360 820,325 HD Supply Holdings, Inc.* 35,957 1,449,067 United Rentals, Inc.* 4,937 541,391 TRUCKING—0.4% Old Dominion Freight Line, Inc. 4,322 TOTAL COMMON STOCKS (Cost $76,673,560) PREFERRED STOCKS—1.3% SHARES VALUE BIOTECHNOLOGY—0.6% Prosetta Biosciences, Inc., Series D* ,@,(a) 166,009 INTERNET SOFTWARE & SERVICES—0.3% Palantir Technologies, Inc., Cl. B* ,@ 50,675 308,104 Palantir Technologies, Inc., Cl. D* ,@ 6,602 40,140 PHARMACEUTICALS—0.4% Intarcia Therapeutics, Inc., Series DD* ,@ 7,588 - 28 - THE ALGER INSTITUTIONAL FUNDS | ALGER MID CAP GROWTH INSTITUTIONAL FUND Schedule of Investments (Unaudited) April 30, 2017 (Continued) PREFERRED STOCKS—(CONT.) SHARES VALUE SYSTEMS SOFTWARE—0.0% Choicestream, Inc., Cl. A* ,@,(a) 77,008 $ – Choicestream, Inc., Cl. B* ,@,(a) 144,793 – – TOTAL PREFERRED STOCKS (Cost $1,519,495) WARRANTS—0.0% SHARES VALUE SYSTEMS SOFTWARE—0.0% Choicestream, Inc., 6/22/26 @,(a) 17,128 – (Cost $17,111) – RIGHTS—0.9% SHARES VALUE BIOTECHNOLOGY—0.9% Tolero Pharmaceuticals, Inc., CDR* @,(a),(i) 422,928 (Cost $226,186) REAL ESTATE INVESTMENT TRUST—3.4% SHARES VALUE HEALTH CARE—0.5% Omega Healthcare Investors, Inc. 13,610 SPECIALIZED—2.9% Crown Castle International Corp. 11,253 1,064,534 CyrusOne, Inc. 15,246 833,041 Lamar Advertising Co., Cl. A 13,925 1,003,575 TOTAL REAL ESTATE INVESTMENT TRUST (Cost $3,285,441) PRINCIPAL CORPORATE BONDS—0.0% AMOUNT VALUE SYSTEMS SOFTWARE—0.0% Choicestream, Inc., 11.00%, 8/05/18* @,(a) 17,128 – (Cost $17) – SPECIAL PURPOSE VEHICLE—0.3% SHARES VALUE CONSUMER FINANCE—0.3% JS Kred SPV I, LLC. @ 240,362 (Cost $240,362) Total Investments (Cost $81,962,172) (b) 95.2 % Other Assets in Excess of Liabilities 4.8 % NET ASSETS 100.0 % $ # American Depositary Receipts. (a) Deemed an affiliate of the Alger fund complex during the year for purposes of Section 2(a )( 3) of the Investment Company Act of 1940. See Affiliated Securities in Notes to Financial Statements. (b) At April 30, 2017, the net unrealized appreciation on investments, based on cost for federal income tax purposes of $81,942,892, amounted to $12,450,170 which consisted of aggregate gross unrealized appreciation of $14,538,006 and aggregate gross unrealized depreciation of $2,087,836. (i) Contingent deferred rights. * Non-income producing security. - 29 - THE ALGER INSTITUTIONAL FUNDS | ALGER MID CAP GROWTH INSTITUTIONAL FUND Schedule of Investments (Unaudited) April 30, 2017 (Continued) @ Restricted security - Investment in security not registered under the Securities Act of 1933. The investment is deemed to not be liquid and may be sold only to qualified buyers. % of net assets % of net assets Acquisition (Acquisition Market as of Security Date(s) Cost Date) Value 4/30/2017 Choicestream, Inc. 03/14/14 $ % $ 0 % Choicestream, Inc., 11.00%, 8/05/18 08/04/16 17 % 0 % Choicestream, Inc., 6/22/26 08/04/16 % 0 % Choicestream, Inc., Cl. A 12/17/13 % 0 % Choicestream, Inc., Cl. B 07/10/14 % 0 % Intarcia Therapeutics, Inc., Series DD 03/27/14 % % JS Kred SPV I, LLC. 06/26/15 % % Palantir Technologies, Inc., Cl. A 10/07/14 % % Palantir Technologies, Inc., Cl. B 10/07/14 % % Palantir Technologies, Inc., Cl. D 10/14/14 % % Prosetta Biosciences, Inc., Series D 02/06/15 % % Tolero Pharmaceuticals, Inc., CDR 01/11/17 % % Tolero Pharmaceuticals, Inc., CDR 01/11/17 % % Total $ 2,608,546 2.63 % See Notes to Financial Statements. - 30 - THE ALGER INSTITUTIONAL FUNDS | ALGER SMALL CAP GROWTH INSTITUTIONAL FUND Schedule of Investments (Unaudited) April 30, 2017 COMMON STOCKS—95.4% SHARES VALUE AEROSPACE & DEFENSE—1.7% Hexcel Corp. 57,970 $ APPAREL ACCESSORIES & LUXURY GOODS—0.5% Kate Spade & Co.* 49,246 APPAREL RETAIL—1.5% American Eagle Outfitters, Inc. 80,478 1,133,935 Burlington Stores, Inc.* 15,733 1,556,308 APPLICATION SOFTWARE—13.7% ACI Worldwide, Inc.* 143,347 3,080,527 American Software, Inc., Cl. A 68,218 748,351 Blackbaud, Inc. 61,370 4,934,762 Ellie Mae, Inc.* 17,475 1,778,256 Everbridge, Inc.* 39,082 907,093 Guidewire Software, Inc.* 37,316 2,294,561 HubSpot, Inc.* 32,224 2,160,619 Manhattan Associates, Inc.* 58,017 2,708,814 Paycom Software, Inc.* 16,421 989,365 Tyler Technologies, Inc.* 31,584 5,166,827 ASSET MANAGEMENT & CUSTODY BANKS—2.0% WisdomTree Investments, Inc. 427,526 AUTOMOTIVE RETAIL—0.6% Lithia Motors, Inc., Cl. A 11,001 BIOTECHNOLOGY—5.6% ACADIA Pharmaceuticals, Inc.* 67,672 2,323,180 Bluebird Bio, Inc.* 6,104 542,951 Clovis Oncology, Inc.* 13,466 779,547 Halozyme Therapeutics, Inc.* 93,553 1,304,129 Incyte Corp.* 5,229 649,860 Ironwood Pharmaceuticals, Inc.* 25,470 415,670 Sarepta Therapeutics, Inc.* 19,705 714,503 TESARO, Inc.* 13,672 2,017,851 Ultragenyx Pharmaceutical, Inc.* 20,398 1,313,427 BREWERS—0.3% Craft Brew Alliance, Inc.* 44,524 BUILDING PRODUCTS—2.2% Masonite International Corp.* 48,526 COMMUNICATIONS EQUIPMENT—1.6% NetScout Systems, Inc.* 77,943 CONSUMER FINANCE—2.2% LendingClub Corp.* 685,775 DATA PROCESSING & OUTSOURCED SERVICES—1.1% Euronet Worldwide, Inc.* 24,688 ELECTRONIC COMPONENTS—1.8% Dolby Laboratories Inc., Cl. A 30,638 1,615,542 Universal Display Corp. 18,536 1,656,191 - 31 - THE ALGER INSTITUTIONAL FUNDS | ALGER SMALL CAP GROWTH INSTITUTIONAL FUND Schedule of Investments (Unaudited) April 30, 2017 (Continued) COMMON STOCKS—(CONT.) SHARES VALUE ELECTRONIC EQUIPMENT & INSTRUMENTS—5.1% Cognex Corp. 84,044 $ 7,172,315 FLIR Systems, Inc. 52,243 1,918,885 FINANCIAL EXCHANGES & DATA—0.6% MarketAxess Holdings, Inc. 6,015 FOOD DISTRIBUTORS—1.5% Performance Food Group Co.* 104,996 HEALTH CARE EQUIPMENT—8.6% Abaxis, Inc. 65,618 2,954,779 ABIOMED, Inc.* 29,158 3,799,871 Cantel Medical Corp. 68,652 5,108,395 DexCom, Inc.* 13,844 1,079,278 Inogen, Inc.* 14,087 1,167,671 Insulet Corp.* 31,029 1,346,969 HEALTH CARE SUPPLIES—5.7% Meridian Bioscience, Inc. 91,394 1,352,631 Neogen Corp.* 87,068 5,426,948 Quidel Corp.* 143,998 3,480,432 HEALTH CARE TECHNOLOGY—6.7% Medidata Solutions, Inc.* 59,800 3,912,714 Veeva Systems, Inc., Cl. A* 85,658 4,592,982 Vocera Communications, Inc.* 140,039 3,551,389 HOME ENTERTAINMENT SOFTWARE—2.3% Take-Two Interactive Software, Inc.* 65,126 HUMAN RESOURCE & EMPLOYMENT SERVICES—2.1% WageWorks, Inc.* 50,525 INDUSTRIAL MACHINERY—2.1% DMC Global, Inc. 43,254 661,786 Sun Hydraulics Corp. 79,507 3,088,052 INTERNET SOFTWARE & SERVICES—3.8% Cornerstone OnDemand, Inc.* 20,287 796,873 NIC, Inc. 86,959 1,856,575 Q2 Holdings, Inc.* 52,453 2,001,082 Shopify, Inc., Cl. A* 11,876 901,982 SPS Commerce, Inc.* 24,817 1,371,388 IT CONSULTING & OTHER SERVICES—1.2% InterXion Holding NV* 50,144 LEISURE FACILITIES—1.0% Planet Fitness, Inc., Cl. A 83,861 LIFE SCIENCES TOOLS & SERVICES—4.8% Bio-Techne Corp. 45,480 4,869,999 Luminex Corp. 87,457 1,646,815 - 32 - THE ALGER INSTITUTIONAL FUNDS | ALGER SMALL CAP GROWTH INSTITUTIONAL FUND Schedule of Investments (Unaudited) April 30, 2017 (Continued) COMMON STOCKS—(CONT.) SHARES VALUE LIFE SCIENCES TOOLS & SERVICES—(CONT.) PRA Health Sciences, Inc.* 33,418 $ 2,137,415 MANAGED HEALTH CARE—0.7% HealthEquity, Inc.* 26,832 MOVIES & ENTERTAINMENT—0.9% Lions Gate Entertainment Corp., Cl. A 33,692 881,720 Lions Gate Entertainment Corp., Cl. B* 33,692 803,554 OIL & GAS EQUIPMENT & SERVICES—1.5% RPC, Inc. 69,636 1,265,286 US Silica Holdings, Inc. 35,542 1,474,993 OIL & GAS EXPLORATION & PRODUCTION—0.5% Parsley Energy, Inc., Cl. A* 31,031 PHARMACEUTICALS—2.3% Aerie Pharmaceuticals, Inc.* 37,457 1,649,981 Pacira Pharmaceuticals, Inc.* 52,331 2,540,670 RESTAURANTS—1.6% Shake Shack, Inc., Cl. A* 41,598 1,411,836 Wingstop, Inc. 52,186 1,535,834 SEMICONDUCTORS—2.5% Cavium Networks, Inc.* 33,896 2,333,739 Microsemi Corp.* 47,503 2,229,791 SPECIALTY CHEMICALS—2.5% Balchem Corp. 40,399 3,278,783 Flotek Industries, Inc.* 94,739 1,137,815 SPECIALTY STORES—0.5% Five Below, Inc.* 18,802 SYSTEMS SOFTWARE—2.1% Proofpoint, Inc.* 50,878 TOTAL COMMON STOCKS (Cost $134,568,531) PREFERRED STOCKS—1.6% SHARES VALUE BIOTECHNOLOGY—0.3% Prosetta Biosciences, Inc., Series D* ,@,(a) 133,263 PHARMACEUTICALS—1.3% Intarcia Therapeutics, Inc., Series DD* ,@ 41,238 TOTAL PREFERRED STOCKS (Cost $1,935,382) RIGHTS—0.6% SHARES VALUE BIOTECHNOLOGY—0.6% Dyax Corp.* ,@ 21,650 – Neuralstem, Inc., 1/8/2019* ,@ 19,260 – - 33 - THE ALGER INSTITUTIONAL FUNDS | ALGER SMALL CAP GROWTH INSTITUTIONAL FUND Schedule of Investments (Unaudited) April 30, 2017 (Continued) RIGHTS—(CONT.) SHARES VALUE BIOTECHNOLOGY—(CONT.) Tolero Pharmaceuticals, Inc., CDR* @,(a),(i) 528,559 $ 1,149,140 TOTAL RIGHTS (Cost $285,727) REAL ESTATE INVESTMENT TRUST—1.0% SHARES VALUE SPECIALIZED—1.0% CyrusOne, Inc. 32,622 (Cost $1,090,753) SPECIAL PURPOSE VEHICLE—0.5% SHARES VALUE CONSUMER FINANCE—0.5% JS Kred SPV I, LLC. @ 775,134 (Cost $775,134) Total Investments (Cost $138,655,527) (b) 99.1 % Other Assets in Excess of Liabilities 0.9 % NET ASSETS 100.0 % $ (a) Deemed an affiliate of the Alger fund complex during the year for purposes of Section 2(a )( 3) of the Investment Company Act of 1940. See Affiliated Securities in Notes to Financial Statements. (b) At April 30, 2017, the net unrealized appreciation on investments, based on cost for federal income tax purposes of $142,935,916, amounted to $35,641,589 which consisted of aggregate gross unrealized appreciation of $43,948,217 and aggregate gross unrealized depreciation of $8,306,628. (i) Deferred contingent rights. * Non-income producing security. @ Restricted security - Investment in security not registered under the Securities Act of 1933. The investment is deemed to not be liquid and may be sold only to qualified buyers. % of net assets % of net assets Acquisition (Acquisition Market as of Security Date(s) Cost Date) Value 4/30/2017 Dyax Corp. 05/01/15 $ 0 % $ 0 % Dyax Corp. 08/14/15 0 % 0 % Intarcia Therapeutics, Inc., Series DD 03/27/14 % % JS Kred SPV I, LLC. 06/26/15 % % Neuralstem, Inc. 01/03/14 0 % 0 % Prosetta Biosciences, Inc., Series D 02/06/15 % % Tolero Pharmaceuticals, Inc., CDR 01/11/17 % % Total $ 4,823,110 2.67 % See Notes to Financial Statements. - 34 - THE ALGER INSTITUTIONAL FUNDS Statement of Assets and Liabilities April 30, 2017 (Unaudited) Alger Capital Alger Capital Appreciation Appreciation Focus Institutional Fund Fund ASSETS: Investments in securities, at value (Identified cost below)* see accompanying schedules of investments $ 3,312,499,368 $ 103,835,359 Investments in affiliated securities, at value (Identified cost below)** see accompanying schedules of investments — 259,668 Cash and cash equivalents 23,031,944 4,167,471 Foreign cash † 520 10 Receivable for investment securities sold 71,376,928 2,304,981 Receivable for shares of beneficial interest sold 7,765,432 1,483,027 Dividends and interest receivable 1,443,494 60,422 Receivable from Investment Manager 302 — Prepaid expenses 338,387 43,374 Total Assets 3,416,456,375 112,154,312 LIABILITIES: Payable for investment securities purchased 66,674,344 2,834,669 Payable for shares of beneficial interest redeemed 15,324,967 34,877 Accrued investment advisory fees 1,997,220 46,150 Due to investmentadvisor — 1,526 Accrued transfer agent fees 889,007 21,135 Accrued distribution fees 242,561 17,639 Accrued administrative fees 73,834 2,308 Accrued shareholder servicing fees 605,799 4,189 Accrued shareholder administrative fees 26,849 1,033 Accrued other expenses 294,270 34,632 Total Liabilities 86,128,851 2,998,158 NET ASSETS $ $ NET ASSETS CONSIST OF: Paid in capital (par value of $.001 per share) 2,498,965,357 94,672,389 Undistributed net investment income (accumulated loss) (2,307,051 ) (199,892 ) Undistributed net realized gain (accumulated realized loss) 109,974,463 (1,124,929 ) Net unrealized appreciation on investments 723,694,755 15,808,586 NET ASSETS $ $ * Identified cost $ 2,585,833,873 $ 87,940,729 ** Identified cost $ 2,970,741 $ 345,713 † Cost of foreign cash $ 519 $ 10 See Notes to Financial Statements. - 35 - THE ALGER INSTITUTIONAL FUNDS Statement of Assets and Liabilities April 30, 2017 (Unaudited) (Continued) Alger Capital Alger Capital Appreciation Appreciation Focus Institutional Fund Fund NET ASSETS BY CLASS: Class A $ — $ 21,486,175 Class C $ — $ 16,927,517 Class I $ 2,388,199,369 $ 21,704,568 Class R $ 604,074,702 $ — Class Y $ 8,845,206 $ 10,491 Class Z $ — $ 49,027,403 Class Z-2 $ 329,208,247 $ — SHARES OF BENEFICIAL INTEREST OUTSTANDING — NOTE 6: Class A — 774,807 Class C — 630,684 Class I 79,361,867 779,178 Class R 22,156,262 — Class Y 293,789 372 Class Z — 1,740,436 Class Z-2 10,920,791 — NET ASSET VALUE PER SHARE: Class A — Net Asset Value Per Share Class A $ — $ 27.73 Class A — Offering Price Per Share (includes a 5.25% sales charge) $ — $ 29.27 Class C — Net Asset Value Per Share Class C $ — $ 26.84 Class I — Net Asset Value Per Share Class I $ 30.09 $ 27.86 Class R — Net Asset Value Per Share Class R $ 27.26 $ — Class Y — Net Asset Value Per Share Class Y $ 30.11 $ 28.18 Class Z — Net Asset Value Per Share Class Z $ — $ 28.17 Class Z-2 — Net Asset Value Per Share Class Z-2 $ 30.15 $ — See Notes to Financial Statements. - 36 - THE ALGER INSTITUTIONAL FUNDS Statement of Assets and Liabilities April 30, 2017 (Unaudited) (Continued) Alger Small Cap Alger Mid Cap Growth Growth Institutional Institutional Fund Fund ASSETS: Investments in securities, at value (Identified cost below)* see accompanying schedules of investments $ 92,597,806 $ 176,584,688 Investments in affiliated securities, at value (Identified cost below)** see accompanying schedules of investments 1,795,256 1,992,817 Cash and cash equivalents 4,808,667 2,089,795 Foreign cash † 16 33 Receivable for investment securities sold 2,550,465 399,108 Receivable for shares of beneficial interest sold 110,719 100,736 Dividends and interest receivable 27,150 6,377 Receivable from Investment Manager 670 1,291 Receivable for escrow*** 314,658 393,248 Prepaid expenses 30,289 62,682 Total Assets 102,235,696 181,630,775 LIABILITIES: Payable for investment securities purchased 1,434,615 166,344 Payable for shares of beneficial interest redeemed 1,482,676 894,549 Accrued investment advisory fees 61,453 118,978 Accrued transfer agent fees 45,684 88,934 Accrued distribution fees 5,426 4,685 Accrued administrative fees 2,224 4,039 Accrued shareholder servicing fees 19,272 26,127 Accrued shareholder administrative fees 809 1,469 Accrued other expenses 41,124 78,083 Total Liabilities 3,093,283 1,383,208 NET ASSETS $ $ NET ASSETS CONSIST OF: Paid in capital (par value of $.001 per share) 363,165,843 140,656,089 Undistributed net investment income (accumulated loss) (663,802 ) (1,869,817 ) Undistributed net realized gain (accumulated realized loss) (276,027,773 ) 1,243,849 Net unrealized appreciation on investments 12,668,145 40,217,446 NET ASSETS $ $ * Identified cost $ 80,820,769 $ 137,770,118 ** Identified cost $ 1,141,403 $ 885,409 *** Identified cost escrow receivable $ 77,403 $ 97,779 † Cost of foreign cash $ 16 $ 33 See Notes to Financial Statements. - 37 - THE ALGER INSTITUTIONAL FUNDS Statement of Assets and Liabilities April 30, 2017 (Unaudited) (Continued) Alger Small Cap Alger Mid Cap Growth Growth Institutional Institutional Fund Fund NET ASSETS BY CLASS: Class I $ 81,203,062 $ 116,722,153 Class R $ 12,913,616 $ 11,262,669 Class Z-2 $ 5,025,735 $ 52,262,745 SHARES OF BENEFICIAL INTEREST OUTSTANDING — NOTE 6: Class I 3,195,306 6,558,898 Class R 551,256 742,865 Class Z-2 197,507 2,929,779 NET ASSET VALUE PER SHARE: Class I — Net Asset Value Per Share Class I $ 25.41 $ 17.80 Class R — Net Asset Value Per Share Class R $ 23.43 $ 15.16 Class Z-2 — Net Asset Value Per Share Class Z-2 $ 25.45 $ 17.84 See Notes to Financial Statements. - 38 - THE ALGER INSTITUTIONAL FUNDS Statement of Operations For the six months ended April 30, 2017 (Unaudited) Alger Capital Alger Capital Appreciation Appreciation Focus Institutional Fund Fund INCOME: Dividends (net of foreign withholding taxes*) $ 19,722,479 $ 476,840 Interest 15,552 4,847 Total Income 19,738,031 481,687 EXPENSES: Advisory fees — Note 3(a) 12,335,731 223,723 Distribution fees — Note 3(c) Class A — 25,430 Class C — 74,130 Class R 1,466,590 — Shareholder servicing fees — Note 3(k) 3,898,300 24,817 Shareholder administrative fees — Note 3(f) 166,751 5,210 Administration fees — Note 3(b) 458,565 11,187 Custodian fees 93,404 17,847 Interest expenses 620 239 Transfer agent fees and expenses — Note 3(f) 968,906 25,412 Printing fees 130,160 5,727 Professional fees 100,390 22,148 Registration fees 50,487 29,526 Trustee fees — Note 3(g) 73,073 1,716 Fund accounting fees 214,126 7,802 Miscellaneous 94,701 7,103 Total Expenses 20,051,804 482,017 Less, expense reimbursements/waivers — Note 3(a) (2,312 ) (2,022 ) Net Expenses 20,049,492 479,995 NET INVESTMENT INCOME (LOSS) (311,461 ) 1,692 REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS AND FOREIGN CURRENCY: Net realized gain on investments 159,088,626 2,921,487 Net realized gain on foreign currency transactions 37 — Net change in unrealized appreciation on investments,and foreign currency 295,111,132 9,371,545 Net realized and unrealized gain on investments and foreign currency 454,199,795 12,293,032 NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ $ * Foreign withholding taxes $ (68,292 ) $ — See Notes to Financial Statements. - 39 - THE ALGER INSTITUTIONAL FUNDS Statement of Operations For the six months ended April 30, 2017 (Unaudited) (Continued) Alger Small Cap Alger Mid Cap Growth Growth Institutional Institutional Fund Fund INCOME: Dividends (net of foreign withholding taxes*) $ 394,546 $ 702,718 Interest 4,515 4,248 Total Income 399,061 706,966 EXPENSES: Advisory fees — Note 3(a) 367,225 743,675 Distribution fees — Note 3(c) Class R 32,662 31,364 Shareholder servicing fees — Note 3(k) 116,547 165,777 Shareholder administrative fees — Note 3(f) 4,832 9,181 Administration fees — Note 3(b) 13,288 25,248 Custodian fees 20,945 14,284 Interest expenses 371 1,508 Transfer agent fees and expenses — Note 3(f) 37,566 52,611 Printing fees 9,051 20,815 Professional fees 21,787 32,365 Registration fees 2,145 43,424 Trustee fees — Note 3(g) 2,089 4,028 Fund accounting fees 7,662 13,072 Miscellaneous 15,631 17,790 Total Expenses 651,801 1,175,142 Less, expense reimbursements/waivers — Note 3(a) (3,593 ) (12,695 ) Net Expenses 648,208 1,162,447 NET INVESTMENT LOSS (249,147 ) (455,481 ) REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS, ESCROW RECEIVABLE AND FOREIGN CURRENCY: Net realized gain on investments 5,160,562 12,015,552 Net realized gain on foreign currency transactions — 2 Net change in unrealized appreciation on investments, escrow receivableand foreign currency 10,842,269 22,307,132 Net realized and unrealized gain on investments, escrow receivable and foreign currency 16,002,831 34,322,686 NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ $ * Foreign withholding taxes $ 192 $ — See Notes to Financial Statements. - 40 - THE ALGER INSTITUTIONAL FUNDS Statements of Changes in Net Assets (Unaudited) Alger Capital Appreciation Institutional Fund For the For the Six Months Ended Year Ended April 30, 2017 October 31, 2016 Net investment loss $ (311,461 ) $ (201,055 ) Net realized gain on investments and foreign currency 159,088,663 37,343,440 Net change in unrealized appreciation (depreciation) on investments and foreign currency 295,111,132 (44,333,940 ) Net increase (decrease) in net assets resulting from operations 453,888,334 (7,191,555 ) Dividends and distributions to shareholders from: Net realized gains: Class I (19,820,400 ) (229,560,756 ) Class R (4,624,888 ) (50,476,174 ) Class Z-2 (1,189,368 ) — Total dividends and distributions to shareholders (25,634,656 ) (280,036,930 ) Increase (decrease) from shares of beneficial interest transactions: Class I (897,370,698 ) 2,523,291 Class R (49,026,814 ) (22,254,736 ) Class Y 8,616,833 — Class Z-2 293,842,953 2,241,803 Net decrease from shares of beneficial interest transactions — Note 6(a) (643,937,726 ) (17,489,642 ) Total decrease (215,684,048 ) (304,718,127 ) Net Assets: Beginning of period 3,546,011,572 3,850,729,699 END OF PERIOD $ $ Undistributed net investment income (accumulated loss) $ (2,307,051 ) $ (1,995,590 ) See Notes to Financial Statements. - 41 - THE ALGER INSTITUTIONAL FUNDS Statements of Changes in Net Assets (Unaudited) (Continued) Alger Capital Appreciation Focus Fund For the For the Six Months Ended Year Ended April 30, 2017 October 31, 2016 Net investment income (loss) $ 1,692 $ (126,586 ) Net realized gain (loss) on investments and foreign currency 2,921,487 (2,931,971 ) Net change in unrealized appreciation on investments and foreign currency 9,371,545 3,016,621 Net increase (decrease) in net assets resulting from operations 12,294,724 (41,936 ) Dividends and distributions to shareholders from: Net realized gains: Class A — (316,452 ) Class C — (87,313 ) Class I — (274,831 ) Class Z — (120,412 ) Total dividends and distributions to shareholders — (799,008 ) Increase (decrease) from shares of beneficial interest transactions: Class A (7,009,692 ) 1,889,920 Class C 2,709,759 5,527,847 Class I (3,792,738 ) (1,671,101 ) Class Y 10,000 — Class Z 29,179,051 12,186,549 Net increase from shares of beneficial interest transactions — Note 6(a) 21,096,380 17,933,215 Total increase 33,391,104 17,092,271 Net Assets: Beginning of period 75,765,050 58,672,779 END OF PERIOD $ $ Undistributed net investment income (accumulated loss) $ (199,892 ) $ (201,584 ) See Notes to Financial Statements. - 42 - THE ALGER INSTITUTIONAL FUNDS Statements of Changes in Net Assets (Unaudited) (Continued) Alger Mid Cap Growth Institutional Fund For the For the Six Months Ended Year Ended April 30, 2017 October 31, 2016 Net investment loss $ (249,147 ) $ (358,218 ) Net realized gain (loss) on investments and foreign currency 5,160,562 (1,167,951 ) Net change in unrealized appreciation (depreciation) on investments, escrow receivable and foreign currency 10,842,269 (3,985,970 ) Net increase (decrease) in net assets resulting from operations 15,753,684 (5,512,139 ) Increase (decrease) from shares of beneficial interest transactions: Class I (13,734,423 ) (28,525,268 ) Class R (2,271,317 ) (3,868,604 ) Class Z-2 4,406,927 115,000 Net decrease from shares of beneficial interest transactions — Note 6(a) (11,598,813 ) (32,278,872 ) Total increase (decrease) 4,154,871 (37,791,011 ) Net Assets: Beginning of period 94,987,542 132,778,553 END OF PERIOD $ $ Undistributed net investment income (accumulated loss) $ (663,802 ) $ (414,655 ) See Notes to Financial Statements. - 43 - THE ALGER INSTITUTIONAL FUNDS Statements of Changes in Net Assets (Unaudited) (Continued) Alger Small Cap Growth Institutional Fund For the For the Six Months Ended Year Ended April 30, 2017 October 31, 2016 Net investment loss $ (455,481 ) $ (1,823,495 ) Net realized gain (loss) on investments and foreign currency 12,015,554 (4,997,816 ) Net change in unrealized appreciation (depreciation) on investments, escrow receivable and foreign currency 22,307,132 (11,918,205 ) Net increase (decrease) in net assets resulting from operations 33,867,205 (18,739,516 ) Dividends and distributions to shareholders from: Net realized gains: Class I — (112,158,310 ) Class R — (6,331,284 ) Total dividends and distributions to shareholders — (118,489,594 ) Increase (decrease) from shares of beneficial interest transactions: Class I (35,158,480 ) (100,429,539 ) Class R (3,681,052 ) 1,229,629 Class Z-2 1,569,492 44,313,480 Net decrease from shares of beneficial interest transactions — Note 6(a) (37,270,040 ) (54,886,430 ) Total decrease (3,402,835 ) (192,115,540 ) Net Assets: Beginning of period 183,650,402 375,765,942 END OF PERIOD $ $ Undistributed net investment income (accumulated loss) $ (1,869,817 ) $ (1,414,336 ) See Notes to Financial Statements. - 44 - THE ALGER INSTITUTIONAL FUNDS Financial Highlights for a share outstanding throughout the period (Unaudited) Alger Capital Appreciation Institutional Fund Class I Six months ended Year ended Year ended Year ended Year ended Year ended 4/30/2017 (i) 10/31/2016 10/31/2015 10/31/2014 10/31/2013 10/31/2012 Net asset value, beginning of period $ 26.44 $ 28.48 $ 29.34 $ 28.21 $ 22.85 $ 20.88 INCOME FROM INVESTMENT OPERATIONS: Net investment income (loss) (ii) 0.01 0.02 (0.02 ) (0.02 ) 0.16 0.09 Net realized and unrealized gain (loss) on investments 3.83 (0.02 ) 2.46 4.57 6.21 2.64 Total from investment operations 3.84 – 2.44 4.55 6.37 2.73 Dividends from net investment income – – – (0.01 ) (0.17 ) – Distributions from net realized gains (0.19 ) (2.04 ) (3.30 ) (3.41 ) (0.84 ) (0.76 ) Net asset value, end of period $ 30.09 $ 26.44 $ 28.48 $ 29.34 $ 28.21 $ 22.85 Total return 14.67 % (0.08 )% 8.96 % 17.63 % 29.02 % 13.70 % RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 2,388,200 $ 2,965,503 $ 3,194,261 $ 2,555,737 $ 1,958,405 $ 1,470,078 Ratio of gross expenses to average net assets 1.13 % 1.12 % 1.12 % 1.16 % 1.19 % 1.19 % Ratio of net expenses to average net assets 1.13 % 1.12 % 1.12 % 1.16 % 1.19 % 1.19 % Ratio of net investment income (loss) to average net assets 0.07 % 0.07 % (0.07 )% (0.07 )% 0.65 % 0.41 % Portfolio turnover rate 36.53 % 94.56 % 136.03%(iii) 136.20 %(iv) 124.43 % 137.16 % See Notes to Financial Statements. (i) Ratios have been annualized; total return and portfolio turnover rate have not been annualized. (ii) Amount was computed based on average shares outstanding during the period. (iii) Amount excludes redemption in kind transaction of $294,638,130. Please see note 6 to the financial statements. (iv) Amount excludes redemption in kind transaction of $71,436,408. - 45 - THE ALGER INSTITUTIONAL FUNDS Financial Highlights for a share outstanding throughout the period (Unaudited) Alger Capital Appreciation Institutional Fund Class R Six months ended Year ended Year ended Year ended Year ended Year ended 4/30/2017 (i) 10/31/2016 10/31/2015 10/31/2014 10/31/2013 10/31/2012 Net asset value, beginning of period $ 24.03 $ 26.19 $ 27.35 $ 26.63 $ 21.76 $ 20.01 INCOME FROM INVESTMENT OPERATIONS: Net investment income (loss) (ii) (0.06 ) (0.10 ) (0.15 ) (0.14 ) 0.04 (0.02 ) Net realized and unrealized gain (loss) on investments 3.48 (0.02 ) 2.29 4.27 5.87 2.53 Total from investment operations 3.42 (0.12 ) 2.14 4.13 5.91 2.51 Dividends from net investment income – (0.20 ) – Distributions from net realized gains (0.19 ) (2.04 ) (3.30 ) (3.41 ) (0.84 ) (0.76 ) Net asset value, end of period $ 27.26 $ 24.03 $ 26.19 $ 27.35 $ 26.63 $ 21.76 Total return 14.39 % (0.57 )% 8.46 % 17.04 % 28.35 % 13.20 % RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 604,075 $ 578,297 $ 656,469 $ 529,757 $ 442,449 $ 347,634 Ratio of gross expenses to average net assets 1.63 % 1.61 % 1.61 % 1.64 % 1.69 % 1.69 % Ratio of net expenses to average net assets 1.63 % 1.61 % 1.61 % 1.64 % 1.69 % 1.69 % Ratio of net investment income (loss) to average net assets (0.46 )% (0.41 )% (0.57 )% (0.55 )% 0.17 % (0.09 )% Portfolio turnover rate 36.53 % 94.56 % 136.03%(iii) 136.20 %(iv) 124.43 % 137.16 % See Notes to Financial Statements. (i) Ratios have been annualized; total return and portfolio turnover rate have not been annualized. (ii) Amount was computed based on average shares outstanding during the period. (iii) Amount excludes redemption in kind transaction of $294,638,130. Please see note 6 to the financial statements. (iv) Amount excludes redemption in kind transaction of $71,436,408. - 46 - THE ALGER INSTITUTIONAL FUNDS Financial Highlights for a share outstanding throughout the period (Unaudited) Alger Capital Appreciation Institutional Fund Class Y From 2/28/2017 (commencement of operations) to 4/30/2017 (i) Net asset value, beginning of period $ 28.85 INCOME FROM INVESTMENT OPERATIONS: Net investment income (ii) – Net realized and unrealized gain on investments 1.26 Total from investment operations 1.26 Net asset value, end of period $ 30.11 Total return 4.33 % RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 8,845 Ratio of gross expenses to average net assets 1.32 % Ratio of expense reimbursements to average net assets (0.57 )% Ratio of net expenses to average net assets 0.75 % Ratio of net investment income (loss) to average net assets (0.09 )% Portfolio turnover rate 36.53 % See Notes to Financial Statements. (i) Ratios have been annualized; total return has not been annualized; portfolio turnover is for the six months then ended. (ii) Amount was computed based on average shares outstanding during the period. - 47 - THE ALGER INSTITUTIONAL FUNDS Financial Highlights for a share outstanding throughout the period (Unaudited) Alger Capital Appreciation Institutional Fund Class Z-2 Six months From 10/14/2016 ended (commencement of operations) to 4/30/2017 (i) 10/31/2016 (ii) Net asset value, beginning of period $ 26.44 $ 26.67 INCOME FROM INVESTMENT OPERATIONS: Net investment income (iii) 0.02 0.01 Net realized and unrealized gain (loss) on investments 3.88 (0.24 ) Total from investment operations 3.90 (0.23 ) Distributions from net realized gains (0.19 ) – Net asset value, end of period $ 30.15 $ 26.44 Total return 14.86 % (0.86 )% RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 329,208 $ 2,212 Ratio of gross expenses to average net assets 0.84 % 3.11 % Ratio of expense reimbursements to average net assets – (2.16 )% Ratio of net expenses to average net assets 0.84 % 0.95 % Ratio of net investment income (loss) to average net assets 0.17 % 1.29 % Portfolio turnover rate 36.53 % 94.56 % See Notes to Financial Statements. (i) Ratios have been annualized; total return and portfolio turnover rate have not been annualized. (ii) Ratios have been annualized; total return has not been annualized; portfolio turnover is for the twelve months then ended. (iii) Amount was computed based on average shares outstanding during the period. - 48 - THE ALGER INSTITUTIONAL FUNDS Financial Highlights for a share outstanding throughout the period (Unaudited) Alger Capital Appreciation Focus Fund Class A From 12/31/2012 Six months ended 4/30/2017 (i) Year ended 10/31/2016 Year ended 10/31/2015 Year ended 10/31/2014 (commencement of operations) to 10/31/2013 (ii) Net asset value, beginning of period $ 23.95 $ 24.13 $ 22.01 $ 18.69 $ 14.70 INCOME FROM INVESTMENT OPERATIONS: Net investment income (loss) (iii) 0.01 (0.03 ) (0.02 ) (0.04 ) (0.01 ) Net realized and unrealized gain on investments 3.77 0.12 2.14 3.36 4.00 Total from investment operations 3.78 0.09 2.12 3.32 3.99 Distributions from net realized gains – (0.27 ) – – – Net asset value, end of period $ 27.73 $ 23.95 $ 24.13 $ 22.01 $ 18.69 Total return (iv) 15.78 % 0.36 % 9.63 % 17.76 % 27.14 % RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 21,486 $ 25,524 $ 23,961 $ 5,158 $ 3,496 Ratio of gross expenses to average net assets 1.12 % 1.26 % 1.48 % 2.38 % 2.49 % Ratio of expense reimbursements to average net assets – (0.07 )% (0.18 )% (1.08 )% (1.19 )% Ratio of net expenses to average net assets 1.12 % 1.19 % 1.30 % 1.30 % 1.30 % Ratio of net investment income (loss) to average net assets 0.11 % (0.13 )% (0.08 )% (0.19 )% (0.09 )% Portfolio turnover rate 61.65 % 127.40 % 182.58 % 153.69 % 166.61 % See Notes to Financial Statements. (i) Ratios have been annualized; total return and portfolio turnover rate have not been annualized. (ii) Ratios have been annualized; total return has not been annualized; portfolio turnover is for the twelve months then ended. (iii) Amount was computed based on average shares outstanding during the period. (iv) Does not reflect the effect of sales charges, if applicable. - 49 - THE ALGER INSTITUTIONAL FUNDS Financial Highlights for a share outstanding throughout the period (Unaudited) Alger Capital Appreciation Focus Fund Class C From 12/31/2012 Six months ended 4/30/2017 (i) Year ended 10/31/2016 Year ended 10/31/2015 Year ended 10/31/2014 (commencement of operations) to 10/31/2013 (ii) Net asset value, beginning of period $ 23.27 $ 23.62 $ 21.71 $ 18.58 $ 14.70 INCOME FROM INVESTMENT OPERATIONS: Net investment loss (iii) (0.09 ) (0.20 ) (0.20 ) (0.19 ) (0.11 ) Net realized and unrealized gain on investments 3.66 0.12 2.11 3.32 3.99 Total from investment operations 3.57 (0.08 ) 1.91 3.13 3.88 Distributions from net realized gains – (0.27 ) – – – Net asset value, end of period $ 26.84 $ 23.27 $ 23.62 $ 21.71 $ 18.58 Total return (iv) 15.34 % (0.36 )% 8.80 % 16.85 % 26.39 % RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 16,928 $ 12,021 $ 6,542 $ 2,635 $ 1,913 Ratio of gross expenses to average net assets 1.88 % 2.03 % 2.25 % 3.14 % 3.27 % Ratio of expense reimbursements to average net assets – (0.10 )% (0.20 )% (1.09 )% (1.22 )% Ratio of net expenses to average net assets 1.88 % 1.93 % 2.05 % 2.05 % 2.05 % Ratio of net investment income (loss) to average net assets (0.72 )% (0.87 )% (0.85 )% (0.94 )% (0.83 )% Portfolio turnover rate 61.65 % 127.40 % 182.58 % 153.69 % 166.61 % See Notes to Financial Statements. (i) Ratios have been annualized; total return and portfolio turnover rate have not been annualized. (ii) Ratios have been annualized; total return has not been annualized; portfolio turnover is for the twelve months then ended. (iii) Amount was computed based on average shares outstanding during the period. (iv) Does not reflect the effect of sales charges, if applicable. - 50 - THE ALGER INSTITUTIONAL FUNDS Financial Highlights for a share outstanding throughout the period (Unaudited) Alger Capital Appreciation Focus Fund Class I Six months ended Year ended Year ended Year ended Year ended Year ended 4/30/2017 (i) 10/31/2016 10/31/2015 10/31/2014 10/31/2013 10/31/2012 Net asset value, beginning of period $ 24.06 $ 24.23 $ 22.07 $ 18.72 $ 14.53 $ 13.75 INCOME FROM INVESTMENT OPERATIONS: Net investment income (loss) (ii) 0.01 (0.02 ) 0.01 (0.01 ) 0.15 (0.03 ) Net realized and unrealized gain on investments 3.79 0.12 2.15 3.36 4.04 0.81 Total from investment operations 3.80 0.10 2.16 3.35 4.19 0.78 Distributions from net realized gains – (0.27 ) – Net asset value, end of period $ 27.86 $ 24.06 $ 24.23 $ 22.07 $ 18.72 $ 14.53 Total return (iii) 15.79 % 0.40 % 9.79 % 17.90 % 28.84 % 5.70 % RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 21,705 $ 22,527 $ 24,487 $ 12,897 $ 8,684 $ 15,101 Ratio of gross expenses to average net assets 1.15 % 1.30 % 1.49 % 2.36 % 2.32 % 1.83 % Ratio of expense reimbursements to average net assets – (0.15 )% (0.34 )% (1.21 )% (0.94 )% – Ratio of net expenses to average net assets 1.15 % 1.15 % 1.15 % 1.15 % 1.38 % 1.83 % Ratio of net investment income (loss) to average net assets 0.06 % (0.09 )% 0.03 % (0.04 )% 0.95 % (0.22 )% Portfolio turnover rate 61.65 % 127.40 % 182.58 % 153.69 % 166.61 % 153.72 % See Notes to Financial Statements. (i) Ratios have been annualized; total return and portfolio turnover rate have not been annualized. (ii) Amount was computed based on average shares outstanding during the period. (iii) Does not reflect the effect of sales charges, if applicable. - 51 - THE ALGER INSTITUTIONAL FUNDS Financial Highlights for a share outstanding throughout the period (Unaudited) Alger Capital Appreciation Focus Fund Class Y From 2/28/2017 (commencement of operations) to 4/30/2017 (i) Net asset value, beginning of period $ 26.86 INCOME FROM INVESTMENT OPERATIONS: Net investment income (ii) 0.02 Net realized and unrealized gain on investments 1.30 Total from investment operations 1.32 Net asset value, end of period $ 28.18 Total return (iii) 4.91 % RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 10 Ratio of gross expenses to average net assets 119.59 % Ratio of expense reimbursements to average net assets (118.94 )% Ratio of net expenses to average net assets 0.65 % Ratio of net investment income (loss) to average net assets 0.40 % Portfolio turnover rate 61.65 % See Notes to Financial Statements. (i) Ratios have been annualized; total return has not been annualized; portfolio turnover is for the six months then ended. (ii) Amount was computed based on average shares outstanding during the period. (iii) Does not reflect the effect of sales charges, if applicable. - 52 - THE ALGER INSTITUTIONAL FUNDS Financial Highlights for a share outstanding throughout the period (Unaudited) Alger Capital Appreciation Focus Fund Class Z From 12/31/2012 Six months ended 4/30/2017 (i) Year ended 10/31/2016 Year ended 10/31/2015 Year ended 10/31/2014 (commencement of operations) to 10/31/2013 (ii) Net asset value, beginning of period $ 24.30 $ 24.41 $ 22.17 $ 18.75 $ 14.70 INCOME FROM INVESTMENT OPERATIONS: Net investment income (iii) 0.04 0.03 0.07 0.05 0.04 Net realized and unrealized gain on investments 3.83 0.13 2.17 3.37 4.01 Total from investment operations 3.87 0.16 2.24 3.42 4.05 Distributions from net realized gains – (0.27 ) – – – Net asset value, end of period $ 28.17 $ 24.30 $ 24.41 $ 22.17 $ 18.75 Total return (iv) 15.93 % 0.64 % 10.10 % 18.24 % 27.55 % RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 49,027 $ 15,693 $ 3,683 $ 1,262 $ 128 Ratio of gross expenses to average net assets 0.86 % 1.05 % 1.50 % 4.78 % 10.11 % Ratio of expense reimbursements to average net assets – (0.12 )% (0.61 )% (3.89 )% (9.22 )% Ratio of net expenses to average net assets 0.86 % 0.93 % 0.89 % 0.89 % 0.89 % Ratio of net investment income (loss) to average net assets 0.28 % 0.12 % 0.30 % 0.23 % 0.32 % Portfolio turnover rate 61.65 % 127.40 % 182.58 % 153.69 % 166.61 % See Notes to Financial Statements. (i) Ratios have been annualized; total return and portfolio turnover rate have not been annualized. (ii) Ratios have been annualized; total return has not been annualized; portfolio turnover is for the twelve months then ended. (iii) Amount was computed based on average shares outstanding during the period. (iv) Does not reflect the effect of sales charges, if applicable. - 53 - THE ALGER INSTITUTIONAL FUNDS Financial Highlights for a share outstanding throughout the period (Unaudited) Alger Mid Cap Growth Institutional Fund Class I Six months ended Year ended Year ended Year ended Year ended Year ended 4/30/2017 (i) 10/31/2016 10/31/2015 10/31/2014 10/31/2013 10/31/2012 Net asset value, beginning of period $ 21.59 $ 22.54 $ 22.18 $ 19.43 $ 14.59 $ 13.50 INCOME FROM INVESTMENT OPERATIONS: Net investment loss (ii) (0.05 ) (0.05 ) (0.13 ) (0.07 ) (0.03 ) – Net realized and unrealized gain (loss) on investments 3.87 (0.90 ) 0.49 2.82 4.91 1.09 Total from investment operations 3.82 (0.95 ) 0.36 2.75 4.88 1.09 Dividends from net investment income – (0.04 ) – Net asset value, end of period $ 25.41 $ 21.59 $ 22.54 $ 22.18 $ 19.43 $ 14.59 Total return 17.74 % (4.21 )% 1.62 % 14.15 % 33.41 % 8.10 % RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 81,203 $ 81,782 $ 114,984 $ 132,426 $ 157,391 $ 182,087 Ratio of gross expenses to average net assets 1.27 % 1.25 % 1.20 % 1.30 % 1.29 % 1.23 % Ratio of net expenses to average net assets 1.27 % 1.25 % 1.20 % 1.30 % 1.29 % 1.23 % Ratio of net investment income (loss) to average net assets (0.44 )% (0.24 )% (0.55 )% (0.32 )% (0.19 )% 0.02 % Portfolio turnover rate 65.31 % 95.75 % 120.97 % 192.15 % 153.89 % 232.99 % See Notes to Financial Statements. (i) Ratios have been annualized; total return and portfolio turnover rate have not been annualized. (ii) Amount was computed based on average shares outstanding during the period. - 54 - THE ALGER INSTITUTIONAL FUNDS Financial Highlights for a share outstanding throughout the period (Unaudited) Alger Mid Cap Growth Institutional Fund Class R Six months ended Year ended Year ended Year ended Year ended Year ended 4/30/2017 (i) 10/31/2016 10/31/2015 10/31/2014 10/31/2013 10/31/2012 Net asset value, beginning of period $ 19.96 $ 20.96 $ 20.74 $ 18.26 $ 13.81 $ 12.85 INCOME FROM INVESTMENT OPERATIONS: Net investment loss (ii) (0.11 ) (0.16 ) (0.23 ) (0.16 ) (0.11 ) (0.07 ) Net realized and unrealized gain (loss) on investments 3.58 (0.84 ) 0.45 2.64 4.63 1.03 Total from investment operations 3.47 (1.00 ) 0.22 2.48 4.52 0.96 Dividends from net investment income – (0.07 ) – Net asset value, end of period $ 23.43 $ 19.96 $ 20.96 $ 20.74 $ 18.26 $ 13.81 Total return 17.38 % (4.82 )% 1.11 % 13.58 % 32.83 % 7.50 % RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 12,913 $ 13,093 $ 17,795 $ 21,953 $ 23,599 $ 26,661 Ratio of gross expenses to average net assets 1.87 % 1.82 % 1.74 % 1.80 % 1.79 % 1.76 % Ratio of net expenses to average net assets 1.87 % 1.82 % 1.74 % 1.80 % 1.79 % 1.76 % Ratio of net investment income (loss) to average net assets (1.05 )% (0.81 )% (1.08 )% (0.82 )% (0.69 )% (0.50 )% Portfolio turnover rate 65.31 % 95.75 % 120.97 % 192.15 % 153.89 % 232.99 % See Notes to Financial Statements. (i) Ratios have been annualized; total return and portfolio turnover rate have not been annualized. (ii) Amount was computed based on average shares outstanding during the period. - 55 - THE ALGER INSTITUTIONAL FUNDS Financial Highlights for a share outstanding throughout the period (Unaudited) Alger Mid Cap Growth Institutional Fund Class Z-2 Six months From 10/14/2016 ended (commencement o f operations) to 4/30/2017 (i) 10/31/2016 (ii) Net asset value, beginning of period $ 21.59 $ 21.95 INCOME FROM INVESTMENT OPERATIONS: Net investment income (loss) (iii) (0.03 ) 0.04 Net realized and unrealized gain (loss) on investments 3.89 (0.40 ) Total from investment operations 3.86 (0.36 ) Net asset value, end of period $ 25.45 $ 21.59 Total return 17.88 % (1.64 )% RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 5,026 $ 113 Ratio of gross expenses to average net assets 1.25 % 32.21 % Ratio of expense reimbursements to average net assets (0.20 )% (31.16 )% Ratio of net expenses to average net assets 1.05 % 1.05 % Ratio of net investment income (loss) to average net assets (0.24 )% 4.35 % Portfolio turnover rate 65.31 % 95.75 % See Notes to Financial Statements. (i) Ratios have been annualized; total return and portfolio turnover rate have not been annualized. (ii) Ratios have been annualized; total return has not been annualized; portfolio turnover is for the twelve months then ended. (iii) Amount was computed based on average shares outstanding during the period. - 56 - THE ALGER INSTITUTIONAL FUNDS Financial Highlights for a share outstanding throughout the period (Unaudited) Alger Small Cap Growth Institutional Fund Class I Six months ended Year ended Year ended Year ended Year ended Year ended 4/30/2017 (i) 10/31/2016 10/31/2015 10/31/2014 10/31/2013 10/31/2012 Net asset value, beginning of period $ 14.83 $ 23.10 $ 28.14 $ 33.48 $ 28.16 $ 26.99 INCOME FROM INVESTMENT OPERATIONS: Net investment loss (ii) (0.04 ) (0.10 ) (0.20 ) (0.20 ) (0.11 ) (0.15 ) Net realized and unrealized gain (loss) on investments 3.01 (0.54 ) 0.42 0.60 8.66 2.45 Total from investment operations 2.97 (0.64 ) 0.22 0.40 8.55 2.30 Distributions from net realized gains – (7.63 ) (5.26 ) (5.74 ) (3.23 ) (1.13 ) Net asset value, end of period $ 17.80 $ 14.83 $ 23.10 $ 28.14 $ 33.48 $ 28.16 Total return 20.03 % (3.76 )% 0.53 % 1.21 % 33.71 % 8.93 % RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 116,722 $ 129,188 $ 357,189 $ 659,692 $ 936,554 $ 929,237 Ratio of gross expenses to average net assets 1.32 % 1.28 % 1.25 % 1.24 % 1.25 % 1.23 % Ratio of net expenses to average net assets 1.32 % 1.28 % 1.25 % 1.24 % 1.25 % 1.23 % Ratio of net investment income (loss) to average net assets (0.52 )% (0.67 (0.80 )% (0.70 )% (0.38 )% (0.54 )% Portfolio turnover rate 18.95 % 55.08 % 125.72 % 84.10 % 77.38 % 72.43 % See Notes to Financial Statements. (i) Ratios have been annualized; total return and portfolio turnover rate have not been annualized. (ii) Amount was computed based on average shares outstanding during the period. - 57 - THE ALGER INSTITUTIONAL FUNDS Financial Highlights for a share outstanding throughout the period (Unaudited) Alger Small Cap Growth Institutional Fund Class R Six months ended Year ended Year ended Year ended Year ended Year ended 4/30/2017 (i) 10/31/2016 10/31/2015 10/31/2014 10/31/2013 10/31/2012 Net asset value, beginning of period $ 12.67 $ 20.92 $ 26.08 $ 31.58 $ 26.85 $ 25.91 INCOME FROM INVESTMENT OPERATIONS: Net investment loss (ii) (0.08 ) (0.16 ) (0.29 ) (0.32 ) (0.23 ) (0.28 ) Net realized and unrealized gain (loss) on investments 2.57 (0.46 ) 0.39 0.56 8.19 2.35 Total from investment operations 2.49 (0.62 ) 0.10 0.24 7.96 2.07 Distributions from net realized gains – (7.63 ) (5.26 ) (5.74 ) (3.23 ) (1.13 ) Net asset value, end of period $ 15.16 $ 12.67 $ 20.92 $ 26.08 $ 31.58 $ 26.85 Total return 19.65 % (4.22 )% 0.02 % 0.74 % 33.05 % 8.40 % RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 11,263 $ 12,675 $ 18,577 $ 31,062 $ 41,022 $ 47,507 Ratio of gross expenses to average net assets 1.84 % 1.80 % 1.74 % 1.72 % 1.73 % 1.73 % Ratio of net expenses to average net assets 1.84 % 1.80 % 1.74 % 1.72 % 1.73 % 1.73 % Ratio of net investment income (loss) to average net assets (1.07 )% (1.20 )% (1.30 )% (1.18 )% (0.83 )% (1.05 )% Portfolio turnover rate 18.95 % 55.08 % 125.72 % 84.10 % 77.38 % 72.43 % See Notes to Financial Statements. (i) Ratios have been annualized; total return and portfolio turnover rate have not been annualized. (ii) Amount was computed based on average shares outstanding during the period. - 58 - THE ALGER INSTITUTIONAL FUNDS Financial Highlights for a share outstanding throughout the period (Unaudited) Alger Small Cap Growth Institutional Fund Class Z-2 Six months From 8/1/2016 ended (commencement o f operations) to 4/30/2017 (i) 10/31/2016 (ii) Net asset value, beginning of period $ 14.84 $ 15.35 INCOME FROM INVESTMENT OPERATIONS: Net investment loss (iii) (0.02 ) (0.03 ) Net realized and unrealized gain (loss) on investments 3.02 (0.48 ) Total from investment operations 3.00 (0.51 ) Net asset value, end of period $ 17.84 $ 14.84 Total return 20.22 % (3.32 )% RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 52,263 $ 41,787 Ratio of gross expenses to average net assets 1.04 % 1.07 % Ratio of expense reimbursements to average net assets (0.05 )% (0.08 )% Ratio of net expenses to average net assets 0.99 % 0.99 % Ratio of net investment income (loss) to average net assets (0.29 )% (0.76 )% Portfolio turnover rate 18.95 % 55.08 % See Notes to Financial Statements. (i) Ratios have been annualized; total return and portfolio turnover rate have not been annualized. (ii) Ratios have been annualized; total return has not been annualized; portfolio turnover is for the twelve months then ended. (iii) Amount was computed based on average shares outstanding during the period. - 59 - THE ALGER INSTITUTIONAL FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1 — General: The Alger Institutional Funds (the “Trust”) is a diversified, open-end registered investment company organized as a business trust under the laws of the Commonwealth of Massachusetts. The Trust qualifies as an investment company as defined in Financial Accounting Standards Board Accounting Standards Codification 946-Financial Services – Investment Companies. The Trust operates as a series company and currently offers an unlimited number of shares of beneficial interest in four funds — Alger Capital Appreciation Institutional Fund, Alger Capital Appreciation Focus Fund, Alger Mid Cap Growth Institutional Fund and Alger Small Cap Growth Institutional Fund (collectively, the “Funds” or individually, each a “Fund”). The Funds normally invest primarily in equity securities and each has an investment objective of long-term capital appreciation. Each Fund offers one or more of the following share classes: Class A, C, I, R, Y, Z and Z-2. Class A shares are generally subject to an initial sales charge while Class C shares are generally subject to a deferred sales charge. Class I, R, Y, Z and Z-2 shares are sold to institutional investors without an initial or deferred sales charge. Each class has identical rights to assets and earnings except that each share class bears the pro rata allocation of the Fund’s expense other than a Class Expense (not including advisory or custodial fees or other expenses related to the management of the Fund’s assets) to a share class. Alger Capital Appreciation Institutional Fund and Alger Capital Appreciation Focus Fund started offering Class Y shares on February 28, 2017. NOTE 2 — Significant Accounting Policies: (a) Investment Valuation: The Funds value their financial instruments at fair value using independent dealers or pricing services under policies approved by the Trust’s Board of Trustees (“Board”). Investments are valued on each day the New York Stock Exchange (the “NYSE”) is open, as of the close of the NYSE (normally 4:00 p.m. Eastern Standard Time). Equity securities and option contracts for which valuation information is readily available are valued at the last quoted sales price or official closing price as reported by an independent pricing service on the primary market or exchange on which they are traded. In the absence of quoted sales, such securities are valued at the bid price or, in the absence of a recent bid price, the equivalent as obtained from one or more of the major market makers for the securities to be valued. The industry classifications of the Funds’ investments, as presented in the accompanying Schedules of Investments, represent management’s belief as to the most meaningful presentation of the classification of such investments. For Fund compliance purposes, the Funds’ industry classifications refer to any one or more of the industry sub-classifications used by one or more widely recognized market indexes or rating group indexes, with the primary source being Global Industry Classification Standard (GICS). Debt securities generally trade in the over-the-counter market. Debt securities with remaining maturities of more than sixty days at the time of acquisition are valued on the basis of last available bid prices or current market quotations provided by dealers - 60 - THE ALGER INSTITUTIONAL FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) or pricing services. In determining the value of a particular investment, pricing services may use certain information with respect to transactions in such investments, quotations from dealers, pricing matrixes, market transactions in comparable investments, various relationships observed in the market between investments and calculated yield measures based on valuation technology commonly employed in the market for such investments. Asset-backed and mortgage-backed securities are valued by independent pricing services using models that consider estimated cash flows of each tranche of the security, establish a benchmark yield and develop an estimated tranche-specific spread to the benchmark yield based on the unique attributes of the tranche. Debt securities with a remaining maturity of sixty days or less are valued at amortized cost which approximates market value. Securities for which market quotations are not readily available are valued at fair value, as determined in good faith pursuant to procedures established by the Board. Securities in which the Funds invest may be traded in foreign markets that close before the close of the NYSE. Developments that occur between the close of the foreign markets and the close of the NYSE may result in adjustments to the foreign closing prices to reflect what the investment adviser, pursuant to policies established by the Board, believes to be the fair value of these securities as of the close of the NYSE. The Funds may also fair value securities in other situations, for example, when a particular foreign market is closed but the Funds are open. Financial Accounting Standards Board Accounting Standards Codification 820 – Fair Value Measurements and Disclosures (“ASC 820”) defines fair value as the price that the Funds would receive upon selling an investment in a timely transaction to an independent buyer in the principal or most advantageous market of the investment. ASC 820 established a three-tier hierarchy to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Inputs refer broadly to the assumptions that market participants would use in pricing the asset or liability and may be observable or unobservable. Observable inputs are based on market data obtained from sources independent of the Funds. Unobservable inputs are inputs that reflect the Funds’ own assumptions based on the best information available in the circumstances. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below. • Level 1 – quoted prices in active markets for identical investments • Level 2 – significant other observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) • Level 3 – significant unobservable inputs (including the Funds’ own assumptions in determining the fair value of investments) The Funds’ valuation techniques are generally consistent with either the market or the income approach to fair value. The market approach considers prices and other relevant information generated by market transactions involving identical or comparable assets to measure fair value. The income approach converts future amounts to a current, or discounted, single amount. These fair value measurements are determined on the basis - 61 - THE ALGER INSTITUTIONAL FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) of the value indicated by current market expectations about such future events. Inputs for Level 1 include exchange-listed prices and broker quotes in an active market. Inputs for Level 2 include the last trade price in the case of a halted security, an exchange-listed price which has been adjusted for fair value factors, and prices of closely related securities. Additional Level 2 inputs include an evaluated price which is based upon a compilation of observable market information such as spreads for fixed income and preferred securities. Inputs for Level 3 include revenue multiples, earnings before interest, taxes, depreciation and amortization (“EBITDA”) multiples, discount rates, and the probabilities of success of certain outcomes. Such unobservable market information may be obtained from a company’s financial statements and from industry studies, market data, and market indicators such as benchmarks and indexes. Because of the inherent uncertainty and often limited markets for restricted securities, the values may significantly differ from the values if there was an active market. Valuation processes are determined by a Valuation Committee (“Committee”) established by the Board and comprised of representatives of the Trust’s investment adviser. The Committee reports its fair valuation determinations to the Board which is responsible for approving valuation policy and procedures. While the Committee meets on an as-needed basis, the Committee generally meets quarterly to review and evaluate the effectiveness of the procedures for making fair value determinations. The Committee considers, among other things, the results of quarterly back testing of the fair value model for foreign securities, pricing comparisons between primary and secondary price sources, the outcome of price challenges put to the Funds’ pricing vendor, and variances between transactional prices and previous mark-to-markets. The Funds will record a change to a security’s fair value level if new inputs are available or it becomes evident that inputs previously considered for leveling have changed or are no longer relevant. Transfers between Levels 1, 2 and 3 are recognized at the end of the reporting period. (b) Cash and Cash Equivalents: Cash and cash equivalents include U.S. dollars and overnight time deposits. (c) Securities Transactions and Investment Income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income is recognized on the accrual basis. Premiums and discounts on debt securities purchased are amortized or accreted over the lives of the respective securities. (d) Foreign Currency Translations: The books and records of the Funds are maintained in U.S. dollars. Foreign currencies, investments and other assets and liabilities are translated into U.S. dollars at the prevailing rates of exchange on the valuation date. Purchases and sales of investment securities and income and expenses are translated into U.S. dollars at the prevailing exchange rates on the respective dates of such transactions. - 62 - THE ALGER INSTITUTIONAL FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) Net realized gains and losses on foreign currency transactions represent net gains and losses from the disposition of foreign currencies, currency gains and losses realized between the trade dates and settlement dates of security transactions, and the difference between the amount of net investment income accrued and the U.S. dollar amount actually received. The effects of changes in foreign currency exchange rates on investments in securities are included in realized and unrealized gain or loss on investments in the accompanying Statements of Operations. (e) Lending of Fund Securities: The Funds may lend their securities to financial institutions, provided that the market value of the securities loaned will not at any time exceed one third of a Fund’s total assets, as defined in its prospectuses. The Funds earn fees on the securities loaned, which are included in interest income in the accompanying Statements of Operations. In order to protect against the risk of failure by the borrower to return the securities loaned or any delay in the delivery of such securities, the loan is collateralized by cash or securities that are maintained with the Custodian in an amount equal to at least 102 percent of the current market value of U.S. loaned securities or 105 percent for non-U.S. loaned securities. The market value of the loaned securities is determined at the close of business of the Fund. Any required additional collateral is delivered to the Custodian and any excess collateral is returned to the borrower on the next business day. In the event the borrower fails to return the loaned securities when due, the Funds may take the collateral to replace the securities. If the value of the collateral is less than the purchase cost of replacement securities, the Custodian shall be responsible for any shortfall, but only to the extent that the shortfall is not due to any diminution in collateral value, as defined in the securities lending agreement. The Funds are required to maintain the collateral in a segregated account and determine its value each day until the loaned securities are returned. Cash collateral may be invested as determined by the Funds. Collateral is returned to the borrower upon settlement of the loan. There were no securities loaned as of April 30, 2017. (f) Dividends to Shareholders: Dividends and distributions payable to shareholders are recorded by the Funds on the ex-dividend date. Dividends from net investment income and distributions from net realized gains are declared and paid annually after the end of the fiscal year in which earned. Each class is treated separately in determining the amounts of dividends from net investment income payable to holders of its shares. The characterization of distributions to shareholders for financial reporting purposes is determined in accordance with federal income tax rules. Therefore, the source of a Fund’s distributions may be shown in the accompanying financial statements as either from, or in excess of, net investment income, net realized gain on investment transactions or return of capital, depending on the type of book/tax differences that may exist. Capital accounts within the financial statements are adjusted for permanent book/tax differences. Reclassifications result primarily from the difference in tax treatment of net operating losses, passive foreign investment companies, and foreign currency transactions. The reclassifications are done annually at fiscal year end and have no impact on the net asset values of the Funds and are designed to present each Fund’s capital accounts on a tax basis. - 63 - THE ALGER INSTITUTIONAL FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) (g) Federal Income Taxes: It is each Fund’s policy to comply with the requirements of the Internal Revenue Code Subchapter M applicable to regulated investment companies and to distribute all of its taxable income to its shareholders. Provided that the Funds maintain such compliance, no federal income tax provision is required. Each Fund is treated as a separate entity for the purpose of determining such compliance. Financial Accounting Standards Board Accounting Standards Codification 740 – Income Taxes (“ASC 740”) requires the Funds to measure and recognize in their financial statements the benefit of a tax position taken (or expected to be taken) on an income tax return if such position will more likely than not be sustained upon examination based on the technical merits of the position. No tax years are currently under investigation. The Funds file income tax returns in the U.S., as well as New York State and New York City. The statute of limitations on the Funds’ tax returns remains open for the tax years 2013-2016. Management does not believe there are any uncertain tax positions that require recognition of a tax liability. (h) Allocation Methods: The Trust accounts separately for the assets, liabilities and operations of each Fund. Expenses directly attributable to each Fund are charged to that Fund’s operations; expenses which are applicable to all Funds are allocated among them based on net assets. Income, realized and unrealized gains and losses, and expenses of each Fund are allocated among the Fund’s classes based on relative net assets, with the exception of distribution fees, transfer agency fees, and shareholder servicing and related fees. (i) Estimates: These financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America, which require using estimates and assumptions that affect the reported amounts therein. These unaudited interim financial statements reflect all adjustments which are, in the opinion of management, necessary to present a fair statement of results for the interim period. Actual results may differ from those estimates. All such estimates are of normal recurring nature. NOTE 3 — Investment Advisory Fees and Other Transactions with Affiliates: (a) Investment Advisory Fees: Fees incurred by each Fund, pursuant to the provisions of the Trust’s Investment Advisory Agreement with Fred Alger Management, Inc. (“Alger Management” or the “Manager”), are payable monthly and computed based on the following rates. The actual rate paid as a percentage of average daily net assets, for the six months ended April 30, 2017, is set forth below under the heading “Actual Rate.” Tier 1 Tier 2 Tier 3 Tier 4 Tier 5 Actual Rate Alger Capital Appreciation Institutional Fund (a) 0.810 % 0.650 % 0.600 % 0.550 % 0.450 % 0.740 % Alger Capital Appreciation Focus Fund (c) 0.550 — 0.550 - 64 - THE ALGER INSTITUTIONAL FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) Tier 1 Tier 2 Tier 3 Tier 4 Tier 5 Actual Rate Alger Mid Cap Growth Institutional Fund (b) 0.760 0.700 — — — 0.760 Alger Small Cap Growth Institutional Fund (b) 0.810 0.750 — — — 0.810 (a) Tier 1 rate is paid on assets up to $2 billion, Tier 2 rate is paid on assets between $2 to $3 billion, Tier 3 rate is paid on assets in between $3 to $4 billion, Tier 4 rate is paid on assets between $4 to $5 billion, and Tier 5 rate is paid on assets in excess of $5 billion. (b) Tier 1 rate is paid on assets up to $1 billion and Tier 2 rate is paid on assets in excess of $1 billion. (c) Tier 1 rate is paid on all assets. Alger Management has established expense caps for several shares classes, effective through February 28, 2018, whereby it reimburses the share classes if annualized operating expenses (excluding interest, taxes, brokerage, dividend expenses and extraordinary expenses) exceed the rates, based on average daily net assets listed below. Also, Alger Management has contractually agreed to reimburse Alger Capital Appreciation Institutional Fund Class Y shares expenses (excluding interest, taxes, brokerage, dividend expenses and extraordinary expenses) through February 28, 2018 to the extent necessary to limit the total annual fund operating expenses to the actual investment advisory fee plus incurred custody fee. This expense reimbursement cannot be terminated. FEES WAIVED / REIMBURSED FOR THE YEAR CLASS ENDED OCTOBER 31, A C I R Y Z Z-2 Alger Capital Appreciation Institutional Fund – 0.75 % – 0.95 % $ 2,312 Alger Capital Appreciation Focus Fund 1.15% 1.90% 1.15% – 0.65 0.95 % – 2,022 Alger Mid Cap Growth Institutional Fund – 1.05 3,593 Alger Small Cap Growth Institutional Fund – 0.99 12,695 Fred Alger Management, Inc. may recoup reimbursed expenses during the one-year term of the expense reimbursement contract if the expense ratio falls below the stated limitation. (b) Administration Fees: Fees incurred by each Fund, pursuant to the provisions of the Trust’s Administration Agreement with Fred Alger Management, Inc., are payable monthly and computed based on the average daily net assets of each Fund at the annual rate of 0.0275%. (c) Distribution Fees: Class A Shares: The Trust has adopted a Distribution Plan pursuant to which Class A shares of Alger Capital Appreciation Focus Fund pay Fred Alger & Company, Incorporated, the - 65 - THE ALGER INSTITUTIONAL FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) Fund’s distributor (the “Distributor” or “Alger Inc.”) and an affiliate of Alger Management, a fee at the annual rate of 0.25% of the respective average daily net assets of the Class A shares of the Fund to compensate Alger Inc. for its activities and expenses incurred in distributing and servicing the Class A shares. The fees paid may be more or less than the expenses incurred by Alger Inc. Class C Shares: The Trust has adopted a Distribution Plan pursuant to which Class C shares of Alger Capital Appreciation Focus Fund pay Alger Inc. a fee at the annual rate of 1% of the average daily net assets of the Class C shares of the Fund to compensate Alger Inc. for its activities and expenses incurred in distributing and servicing the Class C shares. The fees paid may be more or less than the expenses incurred by Alger Inc. Class R Shares: The Trust has adopted a Distribution Plan pursuant to which Class R shares of each Fund issuing such shares pay Alger Inc. a fee at the annual rate of 0.50% of the respective average daily net assets of the Class R shares of the designated Fund to compensate Alger Inc. for its activities and expenses incurred in distributing and servicing the Class R shares. The fees paid may be more or less than the expenses incurred by the Distributor. (d) Sales Charges: Purchases and sales of shares of the Alger Capital Appreciation Focus Fund may be subject to initial sales charges or contingent deferred sales charges. The contingent deferred sales charges are used by Alger Inc. to offset distribution expenses previously incurred. Sales charges do not represent expenses of the Trust. For the six months ended April 30, 2017, the initial sales charges and contingent deferred sales charges imposed, all of which were retained by Alger Inc., were as follows: CONTINGENT INITIAL SALES DEFERRED SALES CHARGES CHARGES Alger Capital Appreciation Focus Fund $ 53 $ 4,911 (e) Brokerage Commissions: During the six months ended April 30, 2017, Alger Capital Appreciation Institutional Fund, Alger Capital Appreciation Focus Fund, Alger Mid Cap Growth Institutional Fund and Alger Small Cap Growth Institutional Fund paid Alger Inc. commissions of $218,817, $15,508, $13,865 and $7,453, respectively, in connection with securities transactions. (f) Shareholder Administrative Fees: The Trust has entered into a shareholder administrative services agreement with Alger Management to compensate Alger Management for its liaison and administrative oversight of Boston Financial Data Services, Inc., the transfer agent, and other related services. The Funds compensate Alger Management at the annual rate of 0.0165% of their respective average daily net assets for the Class A and Class C shares and 0.01% of their respective average daily net assets of the Class I, Class R, Class Z and Class Z-2 shares for these services. Alger Management makes payments to intermediaries that provide sub-accounting services to omnibus accounts invested in the Funds. A portion of the fees paid by Alger Management to intermediaries that provide sub-accounting services are charged back to the appropriate - 66 - THE ALGER INSTITUTIONAL FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) Fund, subject to certain limitations, as approved by the Trust’s Board of Trustees. For the six months ended April 30, 2017, Alger Management charged back to Alger Capital Appreciation Institutional Fund, Alger Capital Appreciation Focus Fund, Alger Mid Cap Growth Institutional Fund, and Alger Small Cap Growth Institutional Fund, $655,671, $12,343, $30,811 and $63,956, respectively, for these services, which are included in the transfer agent fees and expenses in the accompanying Statements of Operations. (g) Trustees’ Fees: Effective March 1, 2016, each Independent Trustee receives a fee of $27,250 for each board meeting attended, to a maximum of $109,000 per annum, paid pro rata by each fund in the Alger Fund Complex, plus travel expenses incurred for attending the meeting. The term “Alger Fund Complex” refers to the Fund, The Alger Institutional Funds, The Alger Funds II, The Alger Portfolios and Alger Global Fund, each of which is a registered investment company managed by Fred Alger Management, Inc. The Independent Trustee appointed as Chairman of the Board of Trustees receives additional compensation of $26,000 per annum paid pro rata by each fund in the Alger Fund Complex. Additionally, each member of the Audit Committee receives a fee of $2,500 for each Audit Committee meeting attended to a maximum of $10,000 per annum, paid pro rata by each fund in the Alger Fund Complex. (h) Interfund Trades: The Funds engage in purchase and sale transactions with other funds advised by Alger Management. For the six months ended April 30, 2017, these purchases and sales were as follows: Realized Purchases Sales Gain/(loss) Alger Small Cap Institutional Fund $3,915,791 – – (i) Interfund Loans: The Fund, may borrow money from other funds advised by Alger Management for temporary or emergency purposes. If a fund has borrowed from other funds and has aggregate borrowings from all sources that exceed 10% of the fund’s total assets, such fund will secure all of its loans from other funds. The interest rate charged on interfund loans is equal to the average of the overnight time deposit rate and bank loan rate available to the funds. There were no interfund loans outstanding as of April 30, 2017. During the six months ended April 30, 2017, Alger Capital Appreciation Institutional Fund, Alger Capital Appreciation Focus Fund, Alger Mid Cap Growth Institutional Fund and Alger Small Cap Growth Institutional Fund incurred interest expense of $535, $190, $72 and $963, respectively, in connection with interfund loans. (j) Other Transactions With Affiliates: Certain officers of the Trust are directors and officers of Alger Management and the Distributor. At April 30, 2017, Alger Management and its affiliated entities owned the following shares: SHARE CLASS A C Y Z Z-2 Alger Capital Appreciation Institutional Fund — — 347 — 3,777 Alger Capital Appreciation Focus Fund 6,878 6,880 372 35,366 — - 67 - THE ALGER INSTITUTIONAL FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) SHARE CLASS A C Y Z Z-2 Alger Mid Cap Growth Institutional Fund — 4,556 Alger Small Cap Growth Institutional Fund — 6,515 (k) Shareholder Servicing Fees: The Trust has entered into a shareholder servicing agreement with Alger Inc. whereby Alger Inc. provides Class I shares and Class R shares of the Trust with ongoing servicing of shareholder accounts. As compensation for such services, the Class I shares and Class R shares of each Fund pay Alger Inc. a monthly fee at an annual rate of 0.25% of the value of the average daily net assets of those classes. The fees paid may be more or less than the expenses incurred by the Distributor. NOTE 4 — Securities Transactions: The following summarizes the securities transactions by the Funds other than short-term securities for the six months ended April 30, 2017: PURCHASES SALES Alger Capital Appreciation Institutional Fund $ 1,208,408,517 $ 1,739,679,250 Alger Capital Appreciation Focus Fund 68,599,963 48,936,228 Alger Mid Cap Growth Institutional Fund 61,444,883 68,402,105 Alger Small Cap Growth Institutional Fund 34,671,216 70,699,262 Transactions in foreign securities may involve certain considerations and risks not typically associated with those of U.S. companies because of, among other factors, the level of governmental supervision and regulation of foreign security markets, and the possibility of political or economic instability. Additional risks associated with investing in emerging markets include increased volatility, limited liquidity, and less stringent regulatory and legal system. NOTE 5 — Borrowing: The Funds may borrow from their custodian on an uncommitted basis. Each Fund pays the custodian a market rate of interest, generally based upon the London Interbank Offered Rate. The Funds may also borrow from other funds advised by Alger Management, as discussed in Note 3(i). For the six months ended April 30, 2017, the Funds had the following borrowings: AVERAGE DAILY WEIGHTED AVERAGE BORROWING INTEREST RATE Alger Capital Appreciation Institutional Fund $ 38,825 1.69 % Alger Capital Appreciation Focus Fund 14,863 1.61 Alger Mid Cap Growth Institutional Fund 14,125 2.29 Alger Small Cap Growth Institutional Fund 88,389 1.81 The highest amount borrowed during the year ended April 30, 2017 for each Fund was as follows: HIGHEST BORROWING Alger Capital Appreciation Institutional Fund $ 6,130,350 - 68 - THE ALGER INSTITUTIONAL FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) HIGHEST BORROWING Alger Capital Appreciation Focus Fund 304,256 Alger Mid Cap Growth Institutional Fund 512,233 Alger Small Cap Growth Institutional Fund 3,147,295 NOTE 6 — Share Capital: (a) The Trust has an unlimited number of authorized shares of beneficial interest of $.001 par value which are presently divided into four series. Each series is divided into separate classes. The transactions of shares of beneficial interest were as follows: FOR THE SIX MONTHS ENDED FOR THE YEAR ENDED APRIL 30, 2017 OCTOBER 31, 2016 SHARES AMOUNT SHARES AMOUNT Alger Capital Appreciation Institutional Fund Class I: Shares sold 8,950,827 $ 248,453,671 31,404,149 $ 813,769,276 Dividends reinvested 718,981 19,268,689 8,328,490 222,703,812 Shares redeemed (42,472,960 ) (1,165,093,058 ) (39,710,653 ) (1,033,949,797 ) Net increase (decrease) (32,803,152) $ (897,370,698) $ Class R: Shares sold 1,998,776 $ 50,638,237 4,897,737 $ 116,200,047 Dividends reinvested 178,580 4,344,841 1,958,801 47,814,339 Shares redeemed (4,086,869 ) (104,009,892 ) (7,855,308 ) (186,269,122 ) Net decrease ) $ ) ) $ ) Class Y: Shares sold 293,789 $ 8,616,833 — $ — Net increase $ — $ — Class Z-2: Shares sold 12,566,665 $ 342,715,066 83,652 $ 2,241,803 Dividends reinvested 44,346 1,189,367 — — Shares redeemed (1,773,872 ) (50,061,480 ) — — Net increase $ $ - 69 - THE ALGER INSTITUTIONAL FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) FOR THE SIX MONTHS ENDED FOR THE YEAR ENDED APRIL 30, 2017 OCTOBER 31, 2016 SHARES AMOUNT SHARES AMOUNT Alger Capital Appreciation Focus Fund Class A: Shares sold 157,291 $ 4,007,411 739,124 $ 17,427,842 Dividends reinvested — — 12,944 312,984 Shares redeemed (448,085 ) (11,017,103 ) (679,452 ) (15,850,906 ) Net increase (decrease) ) $ ) $ Class C: Shares sold 198,335 $ 4,801,177 319,341 $ 7,354,428 Dividends reinvested — — 3,659 86,524 Shares redeemed (84,234 ) (2,091,418 ) (83,332 ) (1,913,105 ) Net increase $ $ Class I: Shares sold 232,261 $ 6,130,645 477,738 $ 11,361,669 Dividends reinvested — — 9,363 227,418 Shares redeemed (389,251 ) (9,923,383 ) (561,466 ) (13,260,188 ) Net decrease ) $ ) ) $ ) Class Y: Shares sold 372 $ 10,000 — $ — Net increase $ — $ — Class Z: Shares sold 1,241,518 $ 32,988,434 787,965 $ 19,023,071 Dividends reinvested — — 4,919 120,412 Shares redeemed (146,833 ) (3,809,383 ) (298,013 ) (6,956,934 ) Net increase $ $ Alger Mid Cap Growth Institutional Fund Class I: Shares sold 207,801 $ 4,959,148 468,253 $ 10,046,363 Shares redeemed (800,877 ) (18,693,571 ) (1,780,941 ) (38,571,631 ) Net decrease ) $ ) ) $ ) Class R: Shares sold 56,881 $ 1,242,615 134,848 $ 2,706,730 Shares redeemed (161,576 ) (3,513,932 ) (327,778 ) (6,575,334 ) Net decrease ) $ ) ) $ ) Class Z-2: Shares sold 205,644 $ 4,724,477 5,241 $ 115,000 Shares redeemed (13,378 ) (317,550 ) — — Net increase $ $ - 70 - THE ALGER INSTITUTIONAL FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) FOR THE SIX MONTHS ENDED FOR THE YEAR ENDED APRIL 30, 2017 OCTOBER 31, 2016 SHARES AMOUNT SHARES AMOUNT Alger Small Cap Growth Institutional Fund Class I: Shares sold 460,713 $ 7,700,868 2,557,038 $ 40,363,890 Dividends reinvested — — 7,154,149 109,458,479 Shares redeemed (2,614,218 ) (42,859,348 ) (16,460,370 ) (250,251,908 ) Net decrease ) $ ) (6,749,183) $ Class R: Shares sold 127,388 $ 1,857,205 182,259 $ 2,391,486 Dividends reinvested — — 449,925 5,907,509 Shares redeemed (385,269 ) (5,538,257 ) (519,276 ) (7,069,366 ) Net increase (decrease) ) $ ) $ Class Z-2: Shares sold 755,258 $ 12,317,122 2,959,159 $ 46,531,746 Shares redeemed (641,488 ) (10,747,630 ) (143,150 ) (2,218,266 ) Net increase $ $ NOTE 7 — Income Tax Information: At October 31, 2016, the Funds, for federal income tax purposes, had capital loss carryforwards as set forth in the table below. These amounts may be applied against future net realized gains until the earlier of their utilization or expiration. Alger Capital Alger Capital Alger Mid Alger Small Appreciation Appreciation Focus Cap Growth Cap Growth Expiration Dates Institutional Fund Fund Institutional Fund Institutional Fund POST ACT — $ 1,858,285 $ 1,083,689 $ 6,331,009 2017 — — 280,123,926 — Total — 1,858,285 281,207,615 6,331,009 Under the Regulated Investment Company Modernization Act of 2010, capital losses incurred by the Funds on or after January 1, 2011 (Post Act) will not be subject to expiration. In addition, losses incurred on or after January 1, 2011 must be utilized prior to the utilization of capital loss carryforwards above. The difference between book-basis and tax-basis unrealized appreciation (depreciation) is determined annually and is attributable primarily to the tax deferral of losses on wash sales, U.S. Internal Revenue Code Section 988 currency transactions, nondeductible expenses on dividends sold short, the tax treatment of partnerships investments, the realization of unrealized appreciation of passive foreign investment companies, and return of capital from real estate investment trust investments. The Funds accrue tax on unrealized gains in foreign jurisdictions that impose a foreign capital tax. - 71 - THE ALGER INSTITUTIONAL FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) NOTE 8 — Fair Value Measurements The following is a summary of the inputs used as of April 30, 2017 in valuing the Funds’ investments carried at fair value on a recurring basis. Based upon the nature, characteristics, and risks associated with their investments, the Funds have determined that presenting them by security type and sector is appropriate. Alger Capital Appreciation Institutional Fund TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 COMMON STOCKS Consumer Discretionary $ 672,206,660 $ 672,206,660 — — Consumer Staples 111,443,312 111,443,312 — — Energy 60,843,857 60,843,857 — — Financials 129,304,455 129,304,455 — — Health Care 483,169,256 483,169,256 — — Industrials 217,907,311 217,907,311 — — Information Technology 1,432,180,639 1,430,727,337 — 1,453,302 * Materials 61,263,575 61,263,575 — — Telecommunication Services 41,200,180 41,200,180 — — TOTAL COMMON STOCKS $ $ — $ CORPORATE BONDS Information Technology — — — —* MASTER LIMITED PARTNERSHIP Financials 32,175,557 32,175,557 — — PREFERRED STOCKS Health Care 6,344,237 — — 6,344,237 Information Technology 6,699,236 — — 6,699,236 * TOTAL PREFERRED STOCKS $ — — $ REAL ESTATE INVESTMENT TRUST Real Estate 57,761,093 57,761,093 — — WARRANTS Information Technology — — — —* TOTAL INVESTMENTS IN SECURITIES $ $ — $ *Alger Capital Appreciation Institutional Fund’s shares of Choicestream Inc. common stock, preferred stock, corporate bonds and warrants are classified as a Level 3 investment and are fair valued at zero as of April 30, 2017. - 72 - THE ALGER INSTITUTIONAL FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) Alger Capital Appreciation Focus Fund TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 COMMON STOCKS Consumer Discretionary $ 20,451,839 $ 20,451,839 — — Consumer Staples 2,683,880 2,683,880 — — Energy 2,137,440 2,137,440 — — Financials 5,438,440 5,438,440 — — Health Care 11,564,818 11,564,818 — — Industrials 5,020,205 5,020,205 — — Information Technology 52,678,078 52,678,078 — — Materials 986,591 986,591 — — TOTAL COMMON STOCKS $ $ — — MASTER LIMITED PARTNERSHIP Financials 1,763,369 1,763,369 — — PREFERRED STOCKS Health Care 259,668 — — 259,668 REAL ESTATE INVESTMENT TRUST Real Estate 1,110,699 1,110,699 — — TOTAL INVESTMENTS IN SECURITIES $ $ — $ Alger Mid Cap Growth Institutional Fund TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 COMMON STOCKS Consumer Discretionary $ 15,907,810 $ 15,907,810 — — Consumer Staples 3,541,697 3,541,697 — — Energy 1,355,448 1,355,448 — — Financials 6,399,871 6,399,871 — — Health Care 18,514,668 18,514,668 — — Industrials 12,138,912 12,138,912 — — Information Technology 26,197,653 26,122,103 — 75,550 * Materials 4,453,727 4,453,727 — — TOTAL COMMON STOCKS $ $ — $ CORPORATE BONDS Information Technology — — — —* PREFERRED STOCKS Health Care 992,261 — — 992,261 Information Technology 348,244 — — 348,244 * TOTAL PREFERRED STOCKS $ — — $ REAL ESTATE INVESTMENT TRUST Real Estate 3,350,280 3,350,280 — — SPECIAL PURPOSE VEHICLE Financials 273,003 — — 273,003 RIGHTS Health Care 919,488 — — 919,488 WARRANTS Information Technology — — — —* TOTAL INVESTMENTS IN SECURITIES $ $ — $ - 73 - THE ALGER INSTITUTIONAL FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) * Alger Mid Cap Growth Institutional Fund’s shares of Choicestream Inc. common stock preferred stock, corporate bonds and warrants are classified as a Level 3 investment and are fair valued at zero as of April 30, 2017. Alger Small Cap Growth Institutional Fund TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 COMMON STOCKS Consumer Discretionary $ 11,899,076 $ 11,899,076 — — Consumer Staples 3,219,926 3,219,926 — — Energy 3,664,693 3,664,693 — — Financials 8,739,634 8,739,634 — — Health Care 61,901,450 61,901,450 — — Industrials 14,515,894 14,515,894 — — Information Technology 63,614,658 63,614,658 — — Materials 4,416,598 4,416,598 — — TOTAL COMMON STOCKS $ $ — — PREFERRED STOCKS Health Care 2,793,572 — — 2,793,572 REAL ESTATE INVESTMENT TRUST Real Estate 1,782,466 1,782,466 — — RIGHTS Health Care 1,149,140 — —* 1,149,140 ** SPECIAL PURPOSE VEHICLE Financials 880,398 — — 880,398 TOTAL INVESTMENTS IN SECURITIES $ $ — $ *Alger Small Cap Growth Institutional Fund’s holdings of Neuralstern, Inc. rights are classified as a Level 2 investment and are fair valued at zero as of April 30, 2017. **Alger Small Cap Growth Institutional Fund’s holdings of Dyax Corp.’s Inc. rights are classified as a Level 3 investment and fair valued at zero as of April 30, 2017. - 74 - THE ALGER INSTITUTIONAL FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Capital Appreciation Institutional Fund Common Stocks Opening balance at November 1, 2016 $ 1,828,579 Transfers into Level 3 – Transfers out of Level 3 – Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments (375,277 ) Purchases and sales Purchases – Sales – Closing balance at April 30, 2017 1,453,302 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 4/30/2017 $ (375,277 ) Alger Capital Appreciation Institutional Fund Corporate Bonds Opening balance at November 1, 2016 $ 574,662 Transfers into Level 3 – Transfers out of Level 3 – Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments (574,662 ) Purchases and sales Purchases – Sales – Closing balance at April 30, 2017 0 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 4/30/2017 $ (574,662 ) - 75 - THE ALGER INSTITUTIONAL FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Capital Appreciation Institutional Fund Preferred Stocks Opening balance at November 1, 2016 $ 16,273,256 Transfers into Level 3 – Transfers out of Level 3 – Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments (3,229,7836 ) Purchases and sales Purchases – Sales – Closing balance at April 30, 2017 13,043,473 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 4/30/2017 $ (3,229,7836 ) Alger Capital Appreciation Institutional Fund Warrants Opening balance at November 1, 2016 $ 563,169 Transfers into Level 3 – Transfers out of Level 3 – Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments (563,169 ) Purchases and sales Purchases – Sales – Closing balance at April 30, 2017 0 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 4/30/2017 $ (563,169 ) - 76 - THE ALGER INSTITUTIONAL FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Capital Appreciation Focus Fund Preferred Stocks Opening balance at November 1, 2016 $ 310,373 Transfers into Level 3 – Transfers out of Level 3 – Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments (50,705 ) Purchases and sales Purchases – Sales – Closing balance at April 30, 2017 259,668 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 4/30/2017 $ (50,705 ) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Mid Cap Growth Institutional Fund Common Stocks Opening balance at November 1, 2016 $ 95,059 Transfers into Level 3 – Transfers out of Level 3 – Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments (19,509 ) Purchases and sales Purchases – Sales – Closing balance at April 30, 2017 75,550 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 4/30/2017 $ (19,509 ) - 77 - THE ALGER INSTITUTIONAL FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Mid Cap Growth Institutional Fund Corporate Bonds Opening balance at November 1, 2016 $ 17,128 Transfers into Level 3 – Transfers out of Level 3 – Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments (17,128 ) Purchases and sales Purchases – Sales – Closing balance at April 30, 2017 0 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 4/30/2017 $ (17,128 ) Alger Mid Cap Growth Institutional Fund Preferred Stocks Opening balance at November 1, 2016 $ 2,084,875 Transfers into Level 3 – Transfers out of Level 3 – Total gains or losses Included in net realized gain (loss) on investments 2,359,646 Included in net unrealized gain (loss) on investments 22,364 Purchases and sales Purchases – Sales (3,126,380 ) Closing balance at April 30, 2017 1,340,505 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 4/30/2017 $ 2,382,010 - 78 - THE ALGER INSTITUTIONAL FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Special Purpose Alger Mid Cap Growth Institutional Fund Vehicle Opening balance at November 1, 2016 $ 249,760 Transfers into Level 3 – Transfers out of Level 3 – Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments 23,243 Purchases and sales Purchases – Sales – Closing balance at April 30, 2017 273,003 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 4/30/2017 $ 23,243 Alger Mid Cap Growth Institutional Fund Rights Opening balance at November 1, 2016 $ – Transfers into Level 3 — Transfers out of Level 3 – Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments 693,302 Purchases and sales Purchases 226,186 Sales – Closing balance at April 30, 2017 919,488 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 4/30/2017 $ 693,302 - 79 - THE ALGER INSTITUTIONAL FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Mid Cap Growth Institutional Fund Warrants Opening balance at November 1, 2016 $ 16,785 Transfers into Level 3 – Transfers out of Level 3 – Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments (16,785 ) Purchases and sales Purchases – Sales – Closing balance at April 30, 2017 0 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 4/30/2017 $ (16,785 ) Alger Mid Cap Growth Institutional Fund Escrow Receivable Opening balance at November 1, 2016 $ – Transfers into Level 3 – Transfers out of Level 3 – Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments 237,255 Purchases and sales Purchases 77,403 Sales – Closing balance at April 30, 2017 314,658 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 4/30/2017 $ 237,255 - 80 - THE ALGER INSTITUTIONAL FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Small Cap Growth Institutional Fund Preferred Stocks Opening balance at November 1, 2016 $ 3,468,884 Transfers into Level 3 – Transfers out of Level 3 – Total gains or losses Included in net realized gain (loss) on investments 2,938,664 Included in net unrealized gain (loss) on investments 293,253 Purchases and sales Purchases – Sales (3,907,229 ) Closing balance at April 30, 2017 2,793,572 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 4/30/2017 $ 3,231,917 Alger Small Cap Growth Institutional Fund Rights Opening balance at November 1, 2016 $ – Transfers into Level 3 – Transfers out of Level 3 – Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments 863,414 Purchases and sales Purchases 285,726 Sales – Closing balance at April 30, 2017 1,149,140 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 4/30/2017 $ 863,414 *Alger Small Cap Growth Fund’s Level 3 rights are fair valued at zero at the beginning and ending of the period. - 81 - THE ALGER INSTITUTIONAL FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) Special Purpose Alger Small Cap Growth Institutional Fund Vehicle Opening balance at November 1, 2016 $ 805,442 Transfers into Level 3 – Transfers out of Level 3 – Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments 74,955 Purchases and sales Purchases – Sales – Closing balance at April 30, 2017 880,397 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 4/30/2017 $ 74,955 Alger Small Cap Growth Institutional Fund Escrow Receivable Opening balance at November 1, 2016 $ – Transfers into Level 3 – Transfers out of Level 3 – Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments 295,469 Purchases and sales Purchases 97,779 Sales – Closing balance at April 30, 2017 393,248 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 4/30/2017 $ 295,469 The following table provides quantitative information about our Level 3 fair value measurements of our investments as of April 30, 2017. In addition to the techniques and inputs noted in the table below, according to our valuation policy we may also use other valuation techniques and methodologies when determining our fair value measurements. The table below is not intended to be all-inclusive, but rather provides information on the Level 3 inputs as they relate to our fair value measurements. Fair Value Valuation Unobservable Weighted Average April 30, 2017 Methodology Input Input/Range Inputs Alger Capital Appreciation Institutional Fund Common Stocks $ 0 Income Discount Rate 40 % N/A Approach Common Stocks 1,453,302 Income Revenue Multiple 10x -18x N/A Approach Discount Rate 20 % - 82 - THE ALGER INSTITUTIONAL FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) Scenario 10-50 % Probability Time to Exit 0.8-2.8 Years Preferred Stocks 0 Income Discount Rate 40 % N/A Approach Preferred Stocks 6,344,237 Market Scenario 80 to 100% N/A Approach Probability Time to Exit 0.5-2.0 Years Volatility 67.8 % Preferred Stocks 6,699,236 Income Revenue Multiple 10x -18x N/A Approach Discount Rate 20 % Scenario 10-50 % Probability Time to Exit 0.8-2.8 Years Warrants 0 Income Discount Rate 40 % N/A Approach Corporate Bonds 0 Income Discount Rate 40 % N/A Approach Alger Capital Appreciation Focus Fund Preferred Stocks $ 259,668 Income Discount Rate 35.5-39.5% N/A Approach Alger Mid Cap Growth Institutional Fund Common Stocks $ - Income Discount Rate 40 % N/A Approach Common Stocks 75,550 Income Revenue Multiple 10x -18x N/A Approach Discount Rate 20 % Scenario 10-50 % Probability Time to Exit 0.8-2.8 Years Preferred Stocks 0 Income Discount Rate 40 % Approach Preferred Stocks 561,111 Income Discount Rate 35.5-39.5% N/A Approach Preferred Stocks 348,244 Income Revenue Multiple 10x -18x N/A Approach Discount Rate 20 % Scenario 10-50 % Probability Time to Exit 0.8-2.8 Years Preferred Stocks 431,150 Market Scenario 80 to 100% N/A Approach Probability Time to Exit 0.5-2.0 Years Volatility 67.8 % Special Purpose Vehicle 273,003 Market Revenue Multiple 2.6x-3.1x N/A Approach Warrants 0 Income Discount Rate 40 % N/A Approach Corporate Bonds 0 Income Discount Rate 40 % N/A Approach - 83 - THE ALGER INSTITUTIONAL FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) Rights 919,488 Income Discount Rate 20.5-21.5% N/A Approach Escrow Receivable 314,658 Income Discount Rate 20.5-21.5% N/A Approach Alger Small Cap Growth Institutional Fund Preferred Stocks 450,429 Income Discount Rate 38.5-39.5% N/A Approach Preferred Stocks 2,343,143 Market Scenario 80 to 100% N/A Approach Probability Time to Exit 0.5-2.0 Years Volatility 67.8 % Special Purpose Vehicle 880,397 Market Revenue Multiple 2.6x-3.1x N/A Approach Rights 1,149,140 Income Discount Rate 20.5-21.5% 22 % Approach Escrow Receivable 393,248 Income Discount Rate 20.5-21.5% N/A Approach The significant unobservable inputs used in the fair value measurement of the Fund’s securities are revenue and EBITDA multiples, discount rates, and the probabilities of success of certain outcomes. Significant increases and decreases in these inputs in isolation and interrelationships between those inputs could result in significantly higher or lower fair value measurements than those noted in the table above. Generally, increases in revenue and EBITDA multiples, decreases in discount rates, and increases in the probabilities of success results in higher fair value measurements, whereas decreases in revenues and EBITDA multiples, increases in discount rates, and decreases in the probabilities of success results in lower fair value measurements. On April 30, 2017, there were no transfers of securities between Level 1 and Level 2. Certain of the Funds’ assets and liabilities are held at carrying amount or face value, which approximates fair value for financial statement purposes. As of April 30, 2017, such assets are categorized within the disclosure hierarchy as follows: TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 Cash, Foreign cash and Cash equivalents: Alger Capital Appreciation Institutional Fund $ 23,032,463 $ 520 $ 23,021,944 — Alger Capital Appreciation Focus Fund 4,167,481 10 4,167,471 — Alger Mid Cap Growth Institutional Fund 4,808,683 16 4,808,667 — Alger Small Cap Growth Institutional Fund 2,089,828 33 2,089,795 — NOTE 9 — Derivatives: Financial Accounting Standards Board Accounting Standards Codification 815 – Derivatives and Hedging (“ASC 815”) requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of and gains and losses - 84 - THE ALGER INSTITUTIONAL FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) on derivative instruments, and disclosures about credit-risk-related contingent features in derivative agreements. Options— The Funds seek to capture the majority of the returns associated with equity market investments. To meet this investment goal, the Funds invest in a broadly diversified portfolio of common stocks, while also buying and selling call and put options on equities and equity indexes. The Funds purchase call options to increase their exposure to the stock market and also provide diversification of risk. The Funds purchase put options in order to protect from significant market declines that may occur over a short period of time. The Funds will write covered call and cash secured put options to generate cash flows while reducing the volatility of the Funds’ portfolios. The cash flows may be an important source of the Funds’ returns, although written call options may reduce the Funds’ ability to profit from increases in the value of the underlying security or equity portfolio. The value of a call option generally increases as the price of the underlying stock increases and decreases as the stock decreases in price. Conversely, the value of a put option generally increases as the price of the underlying stock decreases and decreases as the stock increases in price. The combination of the diversified stock portfolio and the purchase and sale of options is intended to provide the Funds with the majority of the returns associated with equity market investments but with reduced volatility and returns that are augmented with the cash flows from the sale of options. During the six months ended April 30, 2017, options were used in accordance with these objectives. The Funds’ option contracts were not subject to any rights of offset with any counterparty. All of the Funds’ options were exchange traded which utilize a clearing house that acts as an intermediary between buyer and seller, receiving initial and maintenance margin from both, and guaranteeing performance of the option contract. There were no open derivative instruments as of April 30, 2017. NOTE 10 — Principal Risks: As of April 30, 2017 , the Funds invested a significant portion of their assets in securities in the health care and information technology sectors. Changes in economic conditions affecting such sectors would have an impact on the Funds and could affect the value, income and/or liquidity of positions in such securities. In the normal course of business, the Funds invest in securities and enter into transactions where risks exist due to fluctuations in the market (market risk) or failure of the issuer of a security to meet all its obligations (issuer credit risk). The value of securities held by the Funds may decline in response to certain events, including those directly involving the issuers whose securities are owned by the Funds; conditions affecting the general economy; overall market changes; local, regional or global political, social or economic instability; and currency and interest rate and price fluctuations. Similar to issuer credit risk, the Funds may be exposed to counterparty credit risk, or the risk that an entity with which the Funds have unsettled or open transactions may fail to or be unable to perform on its commitments. The Funds manage counterparty credit risk by entering into transactions only with counterparties that they believe have the financial resources to honor their obligations and by monitoring - 85 - THE ALGER INSTITUTIONAL FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) the financial stability of those counterparties. Financial assets, which potentially expose the Funds to market, issuer and counterparty credit risks, consist principally of financial instruments and receivables due from counterparties. The extent of the Funds’ exposure to market, issuer and counterparty credit risks with respect to these financial assets is generally approximated by its value recorded in the Statement of Assets and Liabilities, less any collateral held by the Funds. The Funds invest in companies that are not yet available in the public markets and that are accessible only through private equity investments. The Funds may also invest in venture capital or private equity funds, direct private equity investments and other investments that may have limited liquidity. There may be no trading market for these securities, and their sale or transfer may be limited or prohibited by contract or legal requirements, or may be dependent on an exit strategy, such as an initial public offering or the sale of a business, which may not occur, or may be dependent on managerial assistance provided by other investors and their willingness to provide additional financial support. The securities may be able to be liquidated, if at all, at disadvantageous prices. As a result, the Funds may be required to hold these positions for several years, if not longer, regardless of adverse price movements. Such positions may cause the Funds to be less liquid than would otherwise be the case. NOTE 11 — Affiliated Securities: The issuers of the securities listed below are deemed to be affiliates of the Funds because the Funds or their affiliates owned 5% or more of the issuer’s voting securities during all or part of the six months ended April 30, 2017. Purchase and sale transactions and dividend income earned during the period were as follows: - 86 - THE ALGER INSTITUTIONAL FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) Shares/Par Shares/Par at at Realized Value at October 31, Purchases/ Sales/ April 30, Gain April 30, Security Conversion Conversion Interest Income (Loss) Alger Capital Appreciation Institutional Fund Common Stocks Choicestream, Inc.* 124,658 – – 124,658 – – $ 0 Preferred Stocks Choicestream, Inc. Series A and B* 3,575,473 – – 3,575,473 – – 0 Corporate Bonds Choicestream, Inc., 11.0%, 8/05/18 574,662 – – 574,662 – – 0 Warrants Choicestream, Inc., 6/22/26 * 574,662 – – 574,662 – – 0 Alger Capital Appreciation Focus Fund Preferred Stocks Prosetta Biosciences, Inc., Series D* 76,825 – – 76,825 – – 259,669 Shares/Par Shares/Par at at Realized Value at October 31, Purchases/ Sales/ April 30, Interest Gain April 30, Security Conversion Conversion Income (Loss) Alger Mid Cap Growth Institutional Fund Common Stocks Choicestream, Inc.* 8,930 – – 8,930 – – $ 0 Preferred Stocks Choicestream, Inc. Series A and B* 221,801 – – 221,801 – – 0 Prosetta Biosciences, Inc., Series D* 166,009 – – 166,009 – – 561,110 Tolero Pharmaceuticals, Inc. Series B* 354,870 – 354,870 0 – 2,359,646 0 Corporate Bonds Choicestream, Inc., 11.0%, 8/05/18 17,128 – – 17,128 – – 0 Warrants Choicestream, Inc., 6/22/26 * 17,128 – – 17,128 – – 0 - 87 - THE ALGER INSTITUTIONAL FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) Alger Small Cap Growth Institutional Fund Preferred Stocks Prosetta Biosciences, Inc., Series D* 133,263 – – 133,263 – – 450,429 Tolero Pharmaceuticals, Inc. Series B* 448,284 – 448,284 – – 2,938,664 – * Non-income producing security. NOTE 12 — Subsequent Events: Management of each Fund has evaluated events that have occurred subsequent to April 30, 2017 through the issuance date of the Financial Statements. No such events have been identified which require recognition and/or disclosure. - 88 - THE ALGER INSTITUTIONAL FUNDS ADDITIONAL INFORMATION (Unaudited) Shareholder Expense Example As a shareholder of a Fund, you incur two types of costs: transaction costs, if applicable, including sales charges (loads) and redemption fees; and ongoing costs, including management fees, distribution (12b-1) fees, if applicable, and other fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The example below is based on an investment of $1,000 invested at the beginning of the six-month period starting November 1, 2016 and ending April 30, 2017. Actual Expenses The first line for each class of shares in the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you would have paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid during the Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line for each class of shares in the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratios for each class of shares and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transaction costs, such as sales charges (loads) and redemption fees. Therefore, the second line under each class of shares in the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. - 89 - THE ALGER INSTITUTIONAL FUNDS ADDITIONAL INFORMATION (Unaudited) (Continued) Annualized Expenses Expense Ratio Beginning Ending Paid During For the Account Account the Six Months Six Months Value Value Ended Ended November 1, 2016 April 30, 2017 April 30, 2017 (a) April 30, 2017 (b) Alger Capital Appreciation Institutional Fund Class I Actual $ 1,000.00 $ 1,146.70 $ 6.07 1.13 % Hypothetical (c) 1,000.00 1,019.14 5.71 1.13 Class R Actual 1,000.00 1,143.91 8.66 1.63 Hypothetical (c) 1,000.00 1,016.71 8.15 1.63 Class Y Actual 1,000.00 1,043.33 3.80 0.75 Hypothetical (c) 1,000.00 1,021.08 3.76 0.75 Class Z-2 Actual 1,000.00 1,148.60 4.47 0.84 Hypothetical (c) 1,000.00 1,020.63 4.21 0.84 Alger Capital Appreciation Focus Fund Class A Actual $ 1,000.00 $ 1,157.83 $ 5.99 1.12 % Hypothetical (c) 1,000.00 1,019.24 5.61 1.12 Class C Actual 1,000.00 1,153.42 10.04 1.88 Hypothetical (c) 1,000.00 1,015.47 9.39 1.88 Class I Actual 1,000.00 1,157.94 6.15 1.15 Hypothetical (c) 1,000.00 1,019.09 5.76 1.15 Class Y Actual 1,000.00 1,049.14 3.30 0.65 Hypothetical (c) 1,000.00 1,021.57 3.26 0.65 Class Z Actual 1,000.00 1,159.26 4.50 0.86 Hypothetical (c) 1,000.00 1,020.63 4.21 0.86 Alger Mid Cap Growth Institutional Fund Class I Actual $ 1,000.00 $ 1,177.40 $ 6.86 1.27 % Hypothetical (c) 1,000.00 1,018.50 6.36 1.27 Class R Actual 1,000.00 1,173.85 10.08 1.87 Hypothetical (c) 1,000.00 1,015.52 9.35 1.87 Class Z-2 Actual 1,000.00 1,178.79 5.62 1.05 Hypothetical (c) 1,000.00 1,019.64 5.21 1.05 Alger Small Cap Growth Institutional Fund Class I Actual $ 1,000.00 $ 1,200.27 $ 7.20 1.32 % Hypothetical (c) 1,000.00 1,018.25 6.61 1.32 Class R Actual 1,000.00 1,196.53 10.02 1.84 Hypothetical (c) 1,000.00 1,015.67 9.20 1.84 Class Z-2 Actual 1,000.00 1,202.16 5.41 0.99 Hypothetical (c) 1,000.00 1,019.89 4.96 0.99 (a) Expenses are equal to the annualized expense ratio of the respective share class, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). (b) Annualized. (c) 5% annual return before expenses. - 90 - THE ALGER INSTITUTIONAL FUNDS ADDITIONAL INFORMATION (Unaudited) (Continued) Privacy Policy U.S. Consumer Privacy Notice Rev. 12/20/16 FACTS WHAT DOES ALGER DO WITH YOUR PERSONAL INFORMATION? Why? Financial companies choose how they share your personal information. Federal law gives consumers the right to limit some but not all sharing. Federal law also requires us to tell you how we collect, share, and protect your personal information. Please read this notice carefully to understand what we do. What? The types of personal information we collect and share depend on the product or service you have with us. This information can include: • Social Security number and • Account balances and • Transaction history and • Purchase history and • Assets When you are no longer our customer, we continue to share your information as described in this notice. How? All financial companies need to share personal information to run their everyday business. In the section below, we list the reasons financial companies can share personal information; the reasons Alger chooses to share; and whether you can limit this sharing. Reasons we can share your personal Does Can you limit information Alger share? this sharing? For our everyday business purposes — Yes No such as to process your transactions, maintain your account(s), respond to court orders and legal investigations, or report to credit bureaus For our marketing purposes — to offer our Yes No products and services to you For joint marketing with other financial No We don’t share companies For our affiliates’ everyday business Yes No purposes — information about your transactions and experiences For our affiliates’ everyday business No We don’t share purposes — information about your creditworthiness For nonaffiliates to market to you No We don’t share Questions? Call 1-800-342-2186 - 91 - THE ALGER INSTITUTIONAL FUNDS ADDITIONAL INFORMATION (Unaudited) (Continued) Who we are Who is providing this notice? • Alger includes Fred Alger Management, Inc. and Fred Alger & Company, Incorporated as well as the following funds: The Alger Funds, The Alger Funds II, The Alger Institutional Funds, The Alger Portfolios, and Alger Global Growth Fund. What we do How does Alger To protect your personal information from unauthorized protect my personal access and use, we use security measures that comply information? with federal law. These measures include computer safeguards and secured files and buildings. How does Alger We collect your personal information, for collect my personal example, when you: information? • Open an account or • Make deposits or withdrawals from your account or • Give us your contact information or • Provide account information or • Pay us by check. Why can’t I limit all sharing? Federal law gives you the right to limit only • sharing for affiliates’ everyday business purposes information about your credit worthiness • affiliates from using your information to market to you • sharing for nonaffiliates to market to you State laws and individual companies may give you additional rights to limit sharing. Definitions Affiliates Companies related by common ownership or control. They can be financial and nonfinancial companies. • Our affiliates include Fred Alger Management, Inc. and Fred Alger & Company, Incorporated as well as the following funds: The Alger Funds, The Alger Funds II, The Alger Institutional Funds, The Alger Portfolios, and Alger Global Growth Fund. Nonaffiliates Companies not related by common ownership or control. They can be financial and nonfinancial companies. Joint marketing A formal agreement between nonaffiliated financial companies that together market financial products or services to you. Other important information - 92 - THE ALGER INSTITUTIONAL FUNDS ADDITIONAL INFORMATION (Unaudited) (Continued) Proxy Voting Policies A description of the policies and procedures the Trust uses to determine how to vote proxies relating to portfolio securities and information regarding how the Fund voted proxies relating to portfolio securities during the most recent 12-month period ended June 30 are available, without charge, by calling (800) 992-3863 or online on the Funds’ website at www.alger.com or on the SEC’s website at www.sec.gov. Fund Holdings The Board of Trustees has adopted policies and procedures relating to disclosure of the Funds’ portfolio securities. These policies and procedures recognize that there may be legitimate business reasons for holdings to be disclosed and seek to balance those interests to protect the proprietary nature of the trading strategies and implementation thereof by the Funds. Generally, the policies prohibit the release of information concerning portfolio holdings which have not previously been made public to individual investors, institutional investors, intermediaries that distribute the Funds’ shares and other parties which are not employed by the Manager or its affiliates except when the legitimate business purposes for selective disclosure and other conditions (designed to protect the Funds) are acceptable. The Funds make their full holdings available semi-annually in shareholder reports filed on Form N-CSR and after the first and third fiscal quarters in regulatory filings on Form N-Q. These shareholder reports and regulatory filings are filed with the SEC, as required by federal securities laws, and are generally available within sixty (60) days of the end of the Funds’ fiscal quarter. The Funds’ Forms N-Q are available online on the SEC’s website at www. sec.gov or may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. Information regarding the operation of the SEC’s Public Reference Room may be obtained by calling 1-800-SEC-0330. In addition, the Funds make publicly available their respective month-end top 10 holdings with a 15 day lag and their month-end full portfolios with a 60 day lag on their website www. alger.com and through other marketing communications (including printed advertising/ sales literature and/or shareholder telephone customer service centers). No compensation or other consideration is received for the non-public disclosure of portfolio holdings information. In accordance with the foregoing, the Funds provide portfolio holdings information to service providers who provide necessary or beneficial services when such service providers need access to this information in the performance of their services and are subject to duties of confidentiality (1) imposed by law, including a duty not to trade on non-public information, and/or (2) pursuant to an agreement that confidential information is not to be disclosed or used (including trading on such information) other than as required by law. From time to time, the Funds will communicate with these service providers to confirm that they understand the Funds’ policies and procedures regarding such disclosure. This - 93 - THE ALGER INSTITUTIONAL FUNDS ADDITIONAL INFORMATION (Unaudited) (Continued) agreement must be approved by the Funds’ Chief Compliance Officer, President, Secretary or Assistant Secretary. The Board of Trustees periodically reviews a report disclosing the third parties to whom each Fund’s holdings information has been disclosed and the purpose for such disclosure, and it considers whether or not the release of information to such third parties is in the best interest of the Fund and its shareholders. In addition to material the Funds routinely provide to shareholders, the Manager may, upon request, make additional statistical information available regarding the Funds. Such information will include, but not be limited to, relative weightings and characteristics of a Fund’s portfolio versus its peers or an index (such as P/E ratio, alpha, beta, capture ratio, maximum drawdown, standard deviation, EPS forecasts, Sharpe ratio, information ratio, R-squared, and market cap analysis), security specific impact on overall portfolio performance, month-end top ten contributors to and detractors from performance, breakdown of High Unit Volume Growth holdings vs. Positive Lifecycle Change holdings, portfolio turnover, and requests of a similar nature. Please contact the Funds at (800) 992- 3863 to obtain such information. - 94 - THE ALGER INSTITUTIONAL FUNDS 360 Park Avenue South New York, NY 10010 (800) 992-3863 www.alger.com Investment Manager Fred Alger Management, Inc. 360 Park Avenue South New York, NY 10010 Distributor Fred Alger & Company, Incorporated 360 Park Avenue South New York, NY 10010 Transfer Agent and Dividend Disbursing Agent State Street Bank and Trust Company c/o Boston Financial Data Services, Inc. P.O. Box 8480 Boston, MA 02266-8480 Custodian Brown Brothers Harriman & Company 50 Post Office Square Boston, MA 02110 This report is submitted for the general information of the shareholders of The Alger Institutional Funds. It is not authorized for distribution to prospective investors unless accompanied by an effective Prospectus for the Trust, which contains information concerning the Trust’s investment policies, fees and expenses as well as other pertinent information. - 95 - (This page has been intentionally left blank.) (This page has been intentionally left blank.) (This page has been intentionally left blank.) (This page has been intentionally left blank.) (This page has been intentionally left blank.) (This page has been intentionally left blank.) ITEM 2. CODE OF ETHICS. Not applicable. ITEM 3. AUDIT COMMITTEE FINANCIAL EXPERT. Not applicable. ITEM 4. PRINCIPAL ACCOUNTANT FEES AND SERVICES. Not applicable. ITEM 5. AUDIT COMMITTEE OF LISTED REGISTRANTS. Not applicable. ITEM 6. INVESTMENTS. Not applicable. ITEM 7. DISCLOSURE OF PROXY VOTING POLICIES AND PROCEDURES FOR CLOSED-END MANAGEMENT INVESTMENT COMPANIES. Not applicable. ITEM 8. PORTFOLIO MANAGERS OF CLOSED-END MANAGEMENT INVESTMENT COMPANIES. Not applicable. ITEM 9. PURCHASES OF EQUITY SECURITIES BY CLOSED-END MANAGEMENT INVESTMENT COMPANY AND AFFILIATED PURCHASERS. Not applicable. ITEM 10. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS. Not applicable. ITEM 11. CONTROLS AND PROCEDURES. (a) The Registrants principal executive officer and principal financial officer have concluded that the Registrants disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended) are effective based on their evaluation of the disclosure controls and procedures as of a date within 90 days of the filing date of this document. (b) No changes in the Registrants internal control over financial reporting occurred during the Registrants second fiscal quarter of the period covered by this report that materially affected, or are reasonably likely to materially affect, the Registrants internal control over financial reporting. ITEM 12. EXHIBITS. (a) (1) Not applicable (a) (2) Certifications of principal executive officer and principal financial officer as required by rule 30a- 2(a) under the Investment Company Act of 1940 are attached as Exhibit 99.CERT (a) (3) Not applicable (b) Certifications of principal executive officer and principal financial officer as required by rule 30a-2(b) under the Investment Company Act of 1940 are attached as Exhibit 99.906CERT SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. The Alger Institutional Funds By: /s/Hal Liebes Hal Liebes President Date: June 27, 2017 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/Hal Liebes Hal Liebes President Date: June 27, 2017 By: /s/Michael D. Martins Michael D. Martins Treasurer Date: June 27, 2017
